Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
March 23, 2005, by and among MONSANTO COMPANY, a Delaware corporation (“Buyer”),
and ICORIA, INC., a Delaware corporation (“Seller”).

 

RECITALS

 

A. Buyer desires to purchase the Assets (as hereinafter defined) and assume the
Assumed Liabilities (as hereafter defined), on the following terms and
conditions.

 

B. Seller desires to sell the Assets and assign the Assumed Liabilities to
Buyer, on the following terms and conditions.

 

NOW, THEREFORE, in consideration of the recitals and the mutual covenants,
representations, warranties, conditions and agreements hereinafter expressed,
the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

Unless otherwise defined herein, for purposes of this Agreement, the following
terms and variations thereof have the meanings specified or referred to in this
Article I:

 

“1A Facilities” means Seller’s leased Facilities relating to the office and
laboratory at 108 Alexander Drive, Research Triangle Park, North Carolina.

 

“1B Facilities” means Seller’s leased Facilities relating to the greenhouse at
108 Alexander Drive, Research Triangle Park, North Carolina.

 

“1B Lease” means that certain Lease Agreement [Phase 1B: Greenhouse], dated
April 3, 2000, by and between ARE, as landlord, and Seller [f/k/a Paradigm
Genetics, Inc., relating to the 1B Facilities.

 

“1B Lease Amendment” shall have the meaning set forth in Section 5.1.4(b).

 

“1B Lease Assignment” shall have the meaning set forth in Section 2.7(a)(iii).

 

“Access Agreement” shall have the meaning set forth in Section 2.7(a)(vi),
pursuant to which Seller shall grant to Buyer access to the 1B Facilities, the
1A Facilities and certain retained equipment (as specified therein) to Buyer.

 

“Ag Employees” shall have the meaning set forth in Section 7.2(a).

 

“Appurtenances” means all privileges, rights, easements, hereditaments and
appurtenances belonging to or for the benefit of the Land provided for under the
1B Lease, including all easements appurtenant to and for the benefit of any Land
(a “Dominant Parcel”) for, and as the primary means of access between, the
Dominant Parcel and a public way, or for any other use upon which lawful use of
the Dominant Parcel for the purposes for which it is presently being

 



--------------------------------------------------------------------------------

used is dependent, and all rights existing in and to any streets, alleys,
passages and other rights-of-way included thereon or adjacent thereto (before or
after vacation thereof) and vaults beneath any such streets.

 

“Acquired Assets” shall have the meaning set forth in Section 2.1.

 

“ARE” means ARE-108 Alexander Road, LLC, a Delaware limited liability company,
as landlord under the 1B Lease.

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.3(a).

 

“Best Efforts” means the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to achieve that result as
expeditiously as reasonably possible, provided, however, that a Person required
to use Best Efforts under this Agreement will not be thereby required to take
actions that would result in a material adverse change in the benefits to such
Person under this Agreement and the Contemplated Transactions or to dispose of
or make any change to its business, expend any material funds or incur any other
material burden.

 

“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.

 

“Business Day” means any day other than (a) Saturday or Sunday or (b) any other
day on which banks in North Carolina are permitted or required to be closed.

 

“Buyer Indemnified Persons” shall have the meaning set forth in Section 6.2.

 

“Buyer’s Closing Documents” means all the agreements and other documents that
Buyer is required to deliver at Closing pursuant to Section 2.7(b).

 

“Buyer’s Field” means any application of technology (including but not limited
to methods, equipment, software, data handling, and know how) to enable
traditional breeding or facilitate the identification or development of plants
whose genetic composition confers or enhances a particular trait of interest,
provided that such trait is not directly related to in planta production of
pharmaceuticals or diagnostics for human health care. For the avoidance of
doubt, such genetic composition may be either transgenic or non-transgenic in
nature. By way of example, Buyers Field includes the application of the
aforementioned technology to enable or facilitate the use of genetic markers to
assist plant breeding and selection for traits of interest.

 

“Closing Date” means the date of March 23, 2005, the date on which the Closing
is scheduled to occur, but which is subject to change by mutual agreement of the
parties.

 

“Closing Payment” shall have the meaning set forth in Section 2.4(a).

 

“Code” means the Internal Revenue Code of 1986.

 

2



--------------------------------------------------------------------------------

“Conception Date” means the date of conception of any Intellectual Property as
evidenced by laboratory notebooks or other written evidence such that a Person
could reasonably determine the basis for such claim.

 

“Consent” means any approval, consent, ratification, waiver or other
authorization.

 

“Contemplated Transactions” means all of the transactions contemplated by this
Agreement.

 

“Contingent Transition Payment” shall have the meaning set forth in Section
2.4(c).

 

“Contract” means any agreement, contract, Lease, consensual obligation, promise
or undertaking (whether written or oral and whether express or implied), whether
or not legally binding.

 

“Effective Time” means as of the close of business on the Closing Date.

 

“Employee Plan(s)” shall have the meaning set forth in Section 3.21.

 

“Encumbrance” means any charge, claim, condition, equitable interest, sublicense
mortgage, right of way, easement, encroachment, servitude, lien, option, pledge,
security interest, right of first option, right of first refusal or similar
restriction, including any restriction on use of the property for the purpose
for which such property was intended, or any similar defect in title to the
property .

 

“Environment” has the meaning as defined in the United States Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (CERCLA), 42
U.S.C. 9601 et seq., as amended as of the date of this Agreement.

 

“Environmental, Health and Safety Liabilities” means any cost, damages, expense,
liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law consisting of or
relating to: (a) any fine, penalty, judgment, award, settlement, damages, loss,
claim, demand or response arising under any Environmental Law or Occupational
Safety and Health Law; or (b) financial responsibility under any Environmental
Law or Occupational Safety and Health Law for Response Actions required by any
Governmental Body or other Third Party under any Environmental Law or
Occupational Safety and Health Law.

 

The terms “Remove,” “Removal,” and “Response Action” have the meaning as defined
in the United States Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (CERCLA), 42 U.S.C. 9601 et seq., as amended as of the
date of this Agreement.

 

“Environmental Law” means any applicable Law relating to pollution or the
protection of human health, safety, the environment, natural resources or laws
relating to releases or threatened releases of Hazardous Materials into the
Environment or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, release, transport or handling of Hazardous Materials,
including, without limitation (as applicable), the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. App. §1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the Clean
Water Act (33 U.S.C. §1251 et seq.), the Clean Air

 

3



--------------------------------------------------------------------------------

Act (42 U.S.C. § 7401 et seq.), and the Toxic Substances Control Act (15 U.S.C.
§2601 et seq.), and the regulations promulgated pursuant thereto, as amended as
of the date of this Agreement.

 

“Environmental Permits” means all permits, registrations, approvals, licenses,
filings and submissions to any Governmental Body or other authority required by
or made by or on behalf of the Seller, the Leased Real Property, or the
Facilities under or pursuant to any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliates” shall have the meaning set forth in Section 3.21.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Contracts” means Seller’s Contracts with third parties set forth on
Exhibit 3.8(b) hereto.

 

“Existing Contract” means that certain Genetic Collaboration Agreement dated
November 17, 1999 by and between Buyer and Seller, as amended by Amendment No.1
dated May 10, 2000, Amendment No. 2 dated August 30, 2001, Amendment No. 3 dated
September 23, 2002 and Amendment No. 4 dated January 28, 2003.

 

“Existing Contract Amendment” has the meaning ascribed to it in Section 2.7(a).

 

“Facilities” means any real property, leasehold or other interest in real
property currently leased or operated by Seller, including the Tangible Personal
Property used or operated by Seller at the Leased Real Property. Notwithstanding
the foregoing, for purposes of the definition of Remedial Action, “Facilities”
shall mean any real property, leasehold or other interest in real property
currently leased or operated by Seller, including the Tangible Personal Property
used or operated by Seller at the respective locations of the Real Property
specified in Section 3.15.

 

“GAAP” means generally accepted accounting principles for financial reporting in
the United States.

 

“GeneFunction Factory” means the proprietary plant phenotyping system that also
includes LIMS that is utilized for both sample tracking and data collection,
imaging stations and associated image-analysis software, software used to store
and quality control data extracted from the LIMS using certain software programs
for extracting data (the Refinery) and validated protocols for analyzing plant
phenotypes. The platform also includes tools and processes required for
generating transgenic plants for testing and for analyzing transgene expression.
The current platform is designed for analyzing the model plant, Arabidopsis,
however, some work has been done to show that it can be readily adapted for
analysis of other plant species. The proprietary nature of the platform is based
primarily on internal confidential knowledge and pending patent applications
covering specific processes and imaging software.

 

“Governing Documents” means with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the

 

4



--------------------------------------------------------------------------------

articles of organization and operating agreement; (e) if another type of Person,
any other charter or similar document adopted or filed in connection with the
creation, formation or organization of the Person; (f) all equityholders’
agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of any Person or relating
to the rights, duties and obligations of the equityholders of any Person; and
(g) any amendment or supplement to any of the foregoing.

 

“Governmental Authorization” means any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.

 

“Governmental Body” means any: (a) nation, state, county, city, town, borough,
village, district or other jurisdiction; (b) federal, state, local, municipal,
foreign or other government; (c) governmental authority of any nature (including
any agency, branch, department, board, commission, court, tribunal or other
entity exercising governmental powers); (d) multinational organization or body;
or (e) (f) official of any of the foregoing.

 

“Hazardous Material” means any “hazardous substance” as defined in the United
States Comprehensive Environmental Response, Compensation and Liability Act of
1980 (CERCLA), 42 U.S.C. 9601 et seq., as amended as of the date of this
Agreement, and petroleum and its breakdown constituents.

 

“Hired Ag Employees” shall have the meaning set forth in Section 7.2(b)(i).

 

“Improvements” means all buildings, structures, fixtures and improvements
located on the Land or forming a part of the Leased Real Property or included in
the Assets, including those under construction.

 

“Indemnified Losses” shall have the meaning set forth in Section 6.2.

 

“Indemnified Person” shall have the meaning set forth in Section 6.5(a).

 

“Indemnifying Person” shall have the meaning set forth in Section 6.5(a).

 

“Intellectual Property” means each of the following related to the Non-Compete
Field, including without limitation that associated with the GeneFunction
Factory: (i) assumed fictional business names, trade names, registered and
unregistered trademarks, service marks and applications (collectively, “Marks”);
(ii) patents, patent applications and inventions and discoveries that may be
patentable (collectively, “Patents”), including those Patents set forth on
Schedule 2.1(b) hereto; (iii) registered and unregistered copyrights in both
published works and unpublished works (collectively, “Copyrights”); (iv) rights
in mask works; (v) all know-how, trade secrets, confidential or proprietary
information, customer lists, Software, technical information, data, process
technology, plans, drawings and blue prints (collectively, “Trade Secrets”); and
(vi) all rights in the internet domain name “genefunctionfactory.com”.

 

“Inventories” means all inventories of Seller, wherever located, including all
finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by Seller in the production of
finished goods.

 

5



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

 

“Key Employees” has the meaning ascribed to it in Section 5.1.9 hereof.

 

“Knowledge” means an individual will be deemed to have Knowledge of a particular
fact or other matter if: (a) that individual is actually aware of that fact or
matter; or (b) a prudent individual could be expected to discover or otherwise
become aware of that fact or matter in the course of conducting a reasonably
comprehensive investigation regarding the accuracy of any representation or
warranty contained in this Agreement. A Person (other than an individual) will
be deemed to have Knowledge of a particular fact or other matter if any
individual who is serving, or who has at any time served, as a director,
officer, partner, executor or trustee of that Person (or in any similar
capacity) has, or at any time had, Knowledge of that fact or other matter (as
set forth in (a) and (b) above), and any such individual (and any individual
party to this Agreement) will be deemed to have conducted a reasonably
comprehensive investigation regarding the accuracy of the representations and
warranties made herein by that Person or individual.

 

“Land” means all parcels and tracts of land in which Seller has an ownership,
leasehold or other occupancy interest.

 

“Law” shall have the meaning set forth in Section 3.7.

 

“Lease” means the 1B Lease or any lease or rental agreement, license, right to
use or installment and conditional sale agreement to which Seller is a party and
any other Seller Contract pertaining to the leasing or use of any Tangible
Personal Property, in each case related to the operations in connection with the
Acquired Assets.

 

“Leased Real Property” means all parcels of real property, including, without
limitation, all buildings, structures, fixtures and improvements located thereon
and all rights and appurtenances thereto belonging, the whole or part of which
is subject to the 1B Lease (including, without limitation, the “Project” as
defined in the 1B Lease).

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, code,
enactment, order, ordinance, regulation, statute or treaty.

 

“Liability” means with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

 

“LIMS” is the custom built Laboratory Information System currently operated to
support the GeneFunction Factory. For the avoidance of doubt, Seller shall
retain the right to use LIMS for applications outside the Non-Compete Field.

 

“Losses” shall have the meaning set forth in Section 6.2.

 

6



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse change in the business,
operations, properties, assets, or liabilities, of a party other than such a
change with respect to any of the Excluded Assets or Retained Liabilities;
provided, however, “Material Adverse Effect” shall not include any material
adverse change or effect occurring (i) to the extent, but only to the extent,
that such change or effect is a result of the execution and public announcement
of this Agreement or the consummation of the transactions contemplated hereby,
or (ii) as a result of general economic, industry, regulatory or political
conditions.

 

“May Transition Date” means May 9, 2005, the date on which the 1B Lease
Amendment and 1B Lease Assignment shall become effective, the Buyer shall
commence employment of the Key Employees and have made offers of employment to
the Production Employees and on which the final payment under the Existing
Contract Amendment shall be made, subject to the contingencies stated therein.

 

“Milestones” shall have the meaning set forth in Section 2.4(c).

 

“Morris, Nichols Opinion” shall have the meaning set forth in Section
2.7(a)(viii).

 

“Multiemployer Plan” shall have the meaning set forth in Section 3.21.

 

“Non-Compete Field” means the discovery or application of proprietary genes,
genetic elements, gene discovery technologies, and genomics approaches to the
development of transgenic plants, including but not limited to those components
comprising and derived from The GeneFunction Factory. For the avoidance of
doubt, the screening of chemical compounds for phenotypic effects on plants
(e.g., Seller’s ChemTraits program and anti-fungal program) shall be included as
a component of the Non-Compete Field to the extent that such screening is used
to discover gene targets for which there are transgenic applications. The
transgenic applications covered by the Non-Compete Field include the development
of both transgenic model plants (including, but not limited to, Arabidopsis) as
well as all transgenic crop plants (including, but not limited to, corn,
soybean, cotton, and canola). For the avoidance of doubt, the Non-Compete Field
shall not include (i) human, animal and other non-transgenic plant applications,
(ii) work to be performed for Pioneer under a certain development agreement
disclosed as an Excluded Contract on Exhibit 3.8(b) until the termination of
such Excluded Contract, which shall be no later than December 31, 2006, or (iii)
applications for use in the discovery and development of chemical products.

 

“Non-Compete Period” shall have the meaning set forth in Section 7.1(a).

 

“Non-Contingent Cash Payment” shall have the meaning set forth in Section
2.4(b).

 

“Occupational Safety and Health Law” means any Legal Requirement to reduce
occupational safety and health hazards, including the Occupational Safety and
Health Act.

 

“Order” means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

 

“Ordinary Course of Business” means an action taken by a Person will be deemed
to have been taken in the Ordinary Course of Business only if that action: (a)
is consistent with the past practices of such Person and is taken in the
ordinary course of the normal, day-to-day operations of

 

7



--------------------------------------------------------------------------------

such Person; (b) does not require authorization by the board of directors or
shareholders of such Person (or by any Person or group of Persons exercising
similar authority) and does not require any other separate or special
authorization of any nature; and (c) is similar to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal, day-to-day operations of other Persons that are in the same line of
business as such Person.

 

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

 

“Production Employees” means those certain additional employees that Buyer will
offer employment to, such employment to be effective commencing upon the May
Transition Date, it being acknowledged that Buyer shall not have the obligation
to extend employment offers to more than 65 persons or to hire more than 58
persons, in each case inclusive of the Key Employees.

 

“Purchase Price” shall have the meaning set forth in Section 2.4.

 

“Real Estate Exceptions” means any lien, encumbrance, security interest,
mortgage, title exceptions and defects, subordination agreements, development
agreements, land use plans, annexation agreements, easements, rights of way,
covenants, restrictions, leases, ground leases, licenses, any agreements
granting any person or entity the right to use, occupy or acquire any real
property or any portion of or interest therein, encroachments, reservations,
conditions, purchase options, rights of first offer or first refusal,
reversionary rights and the like, recorded or unrecorded.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Related Person” means

 

With respect to a particular individual:

 

  •   each other member of such individual’s Family;

 

  •   any Person that is directly or indirectly controlled by any one or more
members of such individual’s Family;

 

  •   any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and

 

  •   any Person with respect to which one or more members of such individual’s
Family serves as a director, officer, partner, executor or trustee (or in a
similar capacity).

 

8



--------------------------------------------------------------------------------

With respect to a specified Person other than an individual:

 

  •   any Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person;

 

  •   any Person that holds a Material Interest in such specified Person;

 

  •   each Person that serves as a director, officer, partner, executor or
trustee of such specified Person (or in a similar capacity);

 

  •   any Person in which such specified Person holds a Material Interest; and

 

  •   any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).

 

For purposes of this definition, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (b) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any child of such
individual and (iv) any other natural person who resides with such individual;
and (c) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the Environment or into or out of any property.

 

“Remedial Action” means all actions, including any capital expenditures,
required or voluntarily undertaken (a) to clean up, Remove, treat or in any
other way address any Hazardous Material or other substance; (b) to prevent the
Release or Threat of Release or to minimize the further Release of any Hazardous
Material or other substance so it does not migrate or endanger or threaten to
endanger public health or welfare or the Environment; (c) to perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(d) to bring all Facilities and the operations conducted thereon into compliance
with Environmental Laws and environmental Governmental Authorizations.

 

“Representative” means with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.

 

“Retained Equipment” shall have the meaning set forth in Section 1(c) of the
Access Agreement.

 

9



--------------------------------------------------------------------------------

“Retained Liabilities” shall have the meaning set forth in Section 2.3(c).

 

“Royalty Buy-Out Option” means that certain option in favor of Buyer to buy out
for a single lump sum payment any/all future royalty streams arising out of the
Existing Contract, as set forth and provided in the Existing Contract Amendment.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Seller Indemnified Persons” shall have the meaning set forth in Section 6.3.

 

“Seller Documents” shall have the meaning set forth in Section 3.2.

 

“Software” means all computer software and subsequent versions thereof,
including source code, object, executable or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons and icons
and all files, data, materials, manuals, design notes and other items and
documentation related thereto or associated therewith.

 

“Subsidiary” means with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

 

“Tangible Personal Property” means all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by Seller (wherever located and whether or not carried on Seller’s
books), together with any express or implied warranty by the manufacturers or
sellers or lessors of any item or component part thereof and all maintenance
records and other documents relating thereto.

 

“Tax” or “Taxes” means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract, and shall include
any interest, fines, penalties, assessments, or additions to tax resulting from,
attributable to, or incurred in connection with any such Taxes or any contest or
dispute thereof.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

10



--------------------------------------------------------------------------------

“Third Party” means a Person that is not a party to this Agreement.

 

“Third-Party Claim” means any claim against any Indemnified Person by a Third
Party, whether or not involving a Proceeding.

 

“Threat of Release” means a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

 

“WARN Act” means the Workers Adjustment and Retraining Notification Act, as
amended.

 

ARTICLE II

PURCHASE AND SALE OF ASSETS

 

2.1 Purchased Assets.

 

Seller hereby sells, conveys, assigns and delivers to Buyer, free and clear of
all Encumbrances, all right, title and interest of Seller in and to all methods,
technologies, equipment, resources, rights, and Intellectual Property
exclusively or primarily used or relating to Seller’s current operations in the
GeneFunction Factory and in the Non-Compete Field, including without limitation
the following:

 

(a) All assets reflected and/or described on the asset list attached as Schedule
2.1(a) and all other assets of a lesser value and not included on such Schedule
2.1(a) (including, for example, assets exclusively or primarily used or relating
to Seller’s current operations in the GeneFunction Factory and in the
Non-Compete Field that are fully depreciated that are not listed on such
Schedule 2.1(a) and certain consumable assets) (collectively, the “Specified
Tangible Assets”).

 

(b) All of Seller’s owned Intellectual Property relating to the GeneFunction
Factory and the Non-Compete Field, and any other transgenic plant applications,
in each case in existence at the time of Closing or having a Conception Date on
or before the May Transition Date, including without limitation the Intellectual
Property listed on Schedule 2.1(b), including the patents and patent
applications set forth therein (collectively, the “Transferred Intellectual
Property”).

 

(c) All business records and other documents, discs, tapes and other records of
Seller, relating to services previously provided to Buyer by Seller under the
Existing Contract, including (but not limited to) all bids, contracts, supplier
records, drawings, designs, specifications, process information, performance
data, software, programs, and other information or data related to the business
and operations of Seller solely in the Buyer’s Field, but excluding original
copies of the accounting and corporate books of Seller, which books Seller will
retain and permit Buyer access to or, in the event Seller desires to dispose of
such books, will turn over to Buyer. Notwithstanding the foregoing, Seller shall
be allowed to maintain copies of all such business records for the sole purpose
of complying with the requests of any Governmental Body or its auditing firm.

 

(d) The Royalty Buy-Out Option as included in Section 4.2 of the Existing
Contract Amendment.

 

11



--------------------------------------------------------------------------------

(e) The Leased Real Property.

 

(f) All Seller’s data and materials and other Intellectual Property and project
technology developed and delivered under the Existing Contract, as specified in
Section 2.8 below.

 

(g) All other claims, rights and causes of action with respect to the
Non-Compete Field from and against parties other than Seller, liquidated or
unliquidated.

 

(h) The purchased assets described in Section 2.1 and the licensed assets
described in Section 2.2 below collectively shall be referred to as the
“Acquired Assets.” Seller hereby agrees that it shall execute and deliver to
Buyer such assignment and conveyance documents that Buyer reasonably requests to
effectuate the transactions contemplated hereby. The Acquired Assets shall not
include those assets listed on Schedule 2.1(h) hereto (the “Excluded Assets”).

 

2.2 Rights to Certain Seller Retained Intellectual Property/Seller Non-Assert.

 

(a) Seller agrees to grant or assign, and hereby grants, or otherwise assigns,
to the Buyer an exclusive, royalty-free, irrevocable, license to make, have
made, use sell, import and export products and processes covered by the Patents
and Intellectual Property described on Schedule 2.2-A hereto (the “Seller
Licensed Intellectual Property”), including the right to sublicense any of the
foregoing rights, solely in the Buyer’s Field.

 

(b) Seller agrees that, with respect to the Patents and Intellectual Property
described on Schedule 2.2-B hereto (the “Non-Assert IP”), or for any inventions
that have been conceived or reduced to practice prior to the May Transition
Date, Seller hereby agrees not to assert any proprietary rights thereunder,
solely in Buyer’s Field, against Buyer and/or its Affiliates, licensees,
successors, or customers of the foregoing in any proceeding or otherwise. Seller
agrees that any transfer of such Seller Licensed Intellectual Property and
Non-Assert IP shall be subject to the conditions in this Section 2.2, and that
in any such transfer agreement such transferee shall agree to take an
irrevocable obligation to be bound by the license or non-assert obligations
described herein. Seller shall notify Buyer of any such transfer and shall
certify that the transfer has been made subject to the conditions set forth
herein. For avoidance of doubt, Seller shall be free to develop, manufacture and
sell or license intellectual property and resulting products related to the use
of small molecules, intermediates and proteins for medical diagnostics and/or
human health care pharmaceuticals using transgenic plant know-how described in
these enumerated patent applications set forth in Schedule 2.2-B.

 

(c) Seller hereby agrees not to assert against Buyer any trademark, trade name,
or similar rights it may have now or hereafter in the name “FUNCTIONFINDER” (the
“FUNCTIONFINDER trademark”), provided that Buyer shall only use the
FUNCTIONFINDER trademark as necessitated by the operation of the Acquired Assets
in the Buyer’s Field and shall identify same as a registered trademark of Seller
in any external usage. Buyer shall not use or adopt any trademarks for any
product or service likely to cause confusion with the FUNCTIONFINDER trademark.

 

12



--------------------------------------------------------------------------------

2.3 Assignment and Assumption of Liabilities and Obligations.

 

(a) Seller hereby assigns and transfers to Buyer and Buyer hereby assumes only
the obligations and liabilities of Seller which are specifically listed and
described on Schedule 2.3(a), to the extent such obligations and liabilities are
applicable to and accrue with respect to periods subsequent to the Closing Date.
The obligations and liabilities referred to in this Section 2.3(a) are herein
sometimes collectively called the “Assumed Liabilities.” The parties acknowledge
and agree that the assignment of the rights and obligations shall be governed
exclusively by the 1B Lease Assignment.

 

(b) Notwithstanding the foregoing, if the assignment and transfer of any of the
Assumed Liabilities would cause a breach thereof and if no required consent to
such assignment and transfer has been obtained from the third parties involved,
then, without limiting the effect of any representations and warranties
hereunder, such Assumed Liabilities shall not be assigned and transferred to
Buyer, and Buyer shall not assume any of the obligations and liabilities with
respect thereto, but, instead, Seller shall continue to hold its interests in
and be obligated under and for such Assumed Liabilities, with such Assumed
Liabilities to be held by Seller but reimbursed by Buyer, and Buyer shall
cooperate in any reasonable arrangement or action requested by Seller to secure
for Seller relief from all such Assumed Liabilities; provided, however, at and
effective as of such time as any such required consent with respect to such
Assumed Liability shall be obtained, such Assumed Liability shall forthwith be
transferred and assigned to the Buyer, and all related obligations and
liabilities of Seller shall be simultaneously assumed by the Buyer hereunder.

 

(c) Except as expressly provided in Section 2.3(a), 2.3(b) and 2.3(c) or
elsewhere herein, Buyer does not hereby and will not assume or become liable for
and shall not be obligated to pay or satisfy any obligation, debt or liability
whatsoever, contingent or otherwise, of Seller or with respect to the
Non-Compete Field, existing as of the date of this Agreement, including, without
limitation, (i) any liability for Taxes (as hereinafter defined), including any
liability for Taxes resulting from the transactions contemplated in this
Agreement, (ii) any liability for notes payable or deferred compensation, (iii)
any claim, liability or obligation related to environmental matters (whether as
a result of the handling, storage or disposal of hazardous materials or
otherwise) arising prior to the May Transition Date, (iv) any liability for
product liability or product warranty matters arising prior to the May
Transition Date, (v) any liability for employment matters (whether in connection
with or related to employee benefit matters, employment agreements, labor
agreements, plans or arrangements, employment discrimination matters, worker’s
compensation and occupational safety and health matters, labor disputes, unfair
labor practices, claims for overtime, back wages, vacation or minimum wage or
otherwise) arising prior to the May Transition Date and (vi) any claim,
liability or obligation arising out of circumstances or occurrences or the
operations of Seller in the Non-Compete Field prior to the May Transition Date.
Without limiting the generality of the foregoing, in no event shall Buyer assume
or become liable for any obligation, debt or liability of Seller which does not
arise out of or relate to the Acquired Assets or the Non-Compete Field. The
obligations and liabilities of Seller not specifically assumed by Buyer
hereunder are hereinafter referred to as the “Retained Liabilities.”

 

13



--------------------------------------------------------------------------------

2.4 Purchase Price.

 

The purchase price (the “Purchase Price”) to be paid to Seller by Buyer for the
Acquired Assets by wire transfer as follows:

 

(a) cash in the amount of $4,750,000.00 at Closing (the “Closing Payment”);

 

(b) a non-contingent cash payment of $1,180,000.00 on January 31, 2006 (the
“Non-Contingent Cash Payment”); and

 

(c) up to $820,000 in cash on January 31, 2006 (the “Contingent Transition
Payment”) upon substantial completion in all material respects of the milestones
set forth on Exhibit 2.4(c) (the “Milestones”).

 

2.5 Closing.

 

The consummation of the transactions contemplated hereby (the “Closing”) shall
take place after 3:15 p.m. Central Standard Time on the Closing Date at Bryan
Cave LLP, One Metropolitan Square, Ste. 3600, St. Louis, Missouri 63102, or at
such other time or place as the parties may agree.

 

2.6 Allocation of Purchase Price.

 

Buyer and Seller shall allocate the Purchase Price provided in Section 2.4
hereof plus the Assumed Liabilities among the Acquired Assets in a manner
consistent with Section 1060 of the Code. Buyer shall propose a Purchase Price
allocation, subject to the reasonable approval of Seller within 30 days
following the Closing Date. For all Tax purposes, Buyer and Seller shall report
the purchase and sale of the Acquired Assets and the Retained Equipment in
accordance with such agreed upon allocation and shall take no position contrary
thereto or inconsistent therewith.

 

2.7 Closing Obligations.

 

In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing:

 

(a) Seller shall deliver to Buyer:

 

(i) a bill of sale for all of the Acquired Assets that are Tangible Personal
Property in the form of Exhibit 2.7(a)(i) (the “Bill of Sale”) executed by
Seller;

 

(ii) [Reserved];

 

(iii) an assignment and assumption agreement concerning the 1B Lease in the form
of Exhibit 2.7(a)(iii) (collectively, the “1B Lease Assignment”) and such other
appropriate document or instrument of transfer, as the case may require, each in
form and substance satisfactory to Buyer and its counsel and executed by Seller
and ARE relating to the 1B Lease;

 

14



--------------------------------------------------------------------------------

(iv) assignments of all Intellectual Property Assets and separate assignments of
all registered Marks, Patents and Copyrights in the form of Exhibit 2.7(a)(iv)
executed by Seller;

 

(v) such other deeds, bills of sale, assignments, certificates of title,
documents and other instruments of transfer and conveyance as may reasonably be
requested by Buyer, each in form and substance satisfactory to Buyer and its
legal counsel and executed by Seller;

 

(vi) an Access Agreement in the form of Exhibit 2.7(a)(vi), executed by Seller
(the “Access Agreement”);

 

(vii) an amendment to the Existing Contract, executed by Seller, in the form
attached hereto as Exhibit 2.7(a)(vii) (the “Existing Contract Amendment”);

 

(viii) an opinion of Morris, Nichols, Arsht and Tunnell (the “Morris, Nichols
Opinion”) dated the Closing Date, in the form of Exhibit 2.7(a)(viii), which
shall permit Seller to rely on such opinion;

 

(ix) a copy of the Board of Directors minutes certified by the corporate
Secretary of Seller as to the receipt, consideration and acceptance of a third
party fairness opinion and/or valuation with respect to the Acquired Assets.

 

(x) a certificate executed by Seller as to the accuracy of their representations
and warranties as of the date of this Agreement and as of the Closing in
accordance with Section 5.1.1 and as to their compliance with and performance of
their covenants and obligations to be performed or complied with at or before
the Closing in accordance with Section 5.1.2; and

 

(xi) a certificate of the Secretary of Seller certifying, as complete and
accurate as of the Closing, attached copies of the Governing Documents of
Seller, certifying and attaching all requisite resolutions or actions of
Seller’s board of directors approving the execution and delivery of this
Agreement and the consummation of the Contemplated Transactions and certifying
to the incumbency and signatures of the officers of Seller executing this
Agreement and any other document relating to the Contemplated Transactions.

 

(b) Buyer shall deliver to Seller, as the case may be:

 

(i) the Closing Payment by wire transfer to an account specified by Seller in a
writing delivered to Buyer on the Closing Date;

 

(ii) the 1B Lease Assignment and 1B Lease Amendment executed by Buyer;

 

(iii) the Access Agreement executed by Buyer;

 

(iv) the Existing Contract Amendment.

 

(v) a certificate executed by Buyer as to the accuracy of its representations
and warranties as of the date of this Agreement and as of the Closing in
accordance

 

15



--------------------------------------------------------------------------------

with Section 5.2.1 and as to its compliance with and performance of its
covenants and obligations to be performed or complied with at or before the
Closing in accordance with Section 5.2.2; and

 

(vi) a certificate of the Secretary of Buyer certifying, as complete and
accurate as of the Closing, attached copies of the Governing Documents of Buyer
and certifying and attaching all requisite resolutions or actions of Buyer’s
board of directors (if any) approving the execution and delivery of this
Agreement and the consummation of the Contemplated Transactions and certifying
to the incumbency and signatures of the officers of Buyer executing this
Agreement and any other document relating to the Contemplated Transactions.

 

2.8 Exclusive Rights to Data, Materials, IP and other Project Technology.

 

The parties acknowledge and agree that as part of this Agreement Buyer shall be
acquiring the exclusive rights to the data and materials and other Intellectual
Property and Project Technology (as defined in the Existing Contract) developed
and delivered under the Existing Contract in accordance with the Existing
Contract Amendment.

 

2.9 Milestone Dispute Resolution.

 

The parties shall meet not less than monthly to review the status of the
achievement of the Milestones and such other portions of this Agreement as the
parties may determine. If Buyer determines in good faith that the progress of
the performance of the Milestone events is not in material and substantial
compliance or is otherwise substantially behind schedule, Buyer shall inform
Seller of such determination in reasonable detail as promptly as practicable but
not later than at the next following monthly meeting. In the event that the
parties disagree as to whether the Milestones have been substantially completed
in all material respects or otherwise or are not otherwise able to agree that
Seller is entitled to the Contingent Transition Payment, then an executive
officer of Seller and a senior management member of the Buyer will meet to
discuss any such notice and cooperate in good faith to resolve any related
matter and shall have authority to agree to an appropriate reduction of the
Contingent Transition Payment, to extend of the time to complete the
satisfaction of the Milestones in accordance with the standard set forth herein,
or to recommend the resolution of such dispute to mediation or arbitration, in
the discretion of such officers.

 

2.10 Certain Grant-Back Rights.

 

To the extent Seller is required to use certain of the Specified Tangible Assets
(which shall be limited to those noted as such on Schedule 2.1(a) hereto) and
the Transferred Intellectual Property in order to perform any Excluded Contract
as in effect as of the Closing Date, Buyer agrees to and does hereby grant to
Seller a royalty-free, non-exclusive, irrevocable, non-transferable limited
purpose license to use such Specified Tangible Assets and Transferred
Intellectual Property solely to complete each such Excluded Contract through the
termination of such Excluded Contracts, but in no event later than December 31,
2006. Such license may not be amended, altered, extended or expanded in any way
by means of any amendment to any such Excluded Contract after the Closing Date.
Seller may transfer the right to use such Specified Tangible Assets and
Transferred Intellectual Property for such purposes to a third party, subject to
Buyer’s approval, which shall not be unreasonably withheld, conditioned or
delayed, it being acknowledged that Buyer shall have the right to withhold such
consent to any proposed transfer to a competitor of Buyer.

 

16



--------------------------------------------------------------------------------

The foregoing shall not affect the Buyer’s rights and Seller’s non-compete
obligations pursuant to Section 7.1 hereof.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby makes the following representations and warranties to Buyer,
except as modified by the matters set forth in the Schedules attached hereto,
each of which is true and correct on the date hereof and each of which shall
survive the Closing as specified in Section 6.1 hereof.

 

3.1 Corporate Organization, Qualification and Power of Seller.

 

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. Seller has all requisite corporate
power and authority to own, lease and use its assets and properties and to
conduct the business in which it is engaged and holds all authorizations,
licenses and permits necessary and required therefor. Seller is duly licensed or
qualified to do business as a foreign corporation and is in good standing in the
state(s), countries or other jurisdictions listed on Schedule 3.1, and is not
required to be registered, licensed or qualified to do business in any other
jurisdiction.

 

3.2 Authorization of Agreement.

 

The Seller has all requisite power and authority to execute and deliver this
Agreement and each other agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by the Seller in connection
with the consummation of the transactions contemplated by this Agreement (the
“Seller Documents”) and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Seller Documents
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of the
Seller. Without limiting the generality of the foregoing, no consent, waiver,
approval, or authorization of the stockholders of the Seller or any Subsidiary
is required in connection with the execution and delivery of this Agreement or
the Seller Documents or the compliance by the Seller with any of the provisions
hereof or thereof, or the consummation of the transactions contemplated hereby
or thereby. This Agreement has been, and each of the Seller Documents will be at
or prior to the Closing, duly and validly executed and delivered by the Seller
and (assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement and the Seller Documents constitute the
legal, valid and binding obligations of the Seller, enforceable against it in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

 

3.3 Conflicts; Consents of Third Parties.

 

(a) Except as set forth on Schedule 3.3(a), none of the execution and delivery
by the Seller of this Agreement or the Seller Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by the Seller with
any of the provisions hereof or

 

17



--------------------------------------------------------------------------------

thereof will conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation under, any provision of (i) the certificate of
incorporation and by-laws of the Seller; (ii) any material Contract or Permit to
which the Seller is a party or by which any of the material properties or assets
of the Seller are bound; (iii) any Order applicable to the Seller or by which
any of the properties or assets of the Seller are bound; or (iv) any applicable
Law, the violation of which has or may have a material impact on the Acquired
Assets.

 

(b) Except as set forth on Schedule 3.3(b), no material consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of the
Seller in connection with the execution and delivery of this Agreement or the
Seller Documents or the compliance by the Seller with any of the provisions
hereof or thereof, or the consummation of the transactions contemplated hereby
or thereby.

 

3.4 Taxes.

 

(a) All Tax Returns required to be filed by Sellers on or prior to the Closing
Date have been or will be timely filed and all such Tax Returns are correct and
complete.

 

(b) All Taxes (whether or not shown on any Tax Return of Sellers) have been or
will be paid when due.

 

(c) There are no grounds for the assertion or assessment of any Taxes against
Seller, or the Acquired Assets or Retained Equipment other than those reflected
or reserved against on the most recent financial statements of Seller as
provided to Buyer.

 

(d) The Acquired Assets or Retained Equipment are not, and will not, be
Encumbered by any liens arising out of any unpaid Taxes and there are no grounds
for the assertion or assessment of any liens against the Acquired Assets in
respect of any Taxes.

 

(e) The transactions contemplated by this Agreement will not give rise to (i)
the creation of any liens against the Acquired Assets or Retained Equipment in
respect of any Taxes or (ii) the assertion of any additional Taxes against the
Acquired Assets or Retained Equipment.

 

(f) There is no Proceeding or unresolved claim for assessment or collection,
pending or threatened, by, or present or expected dispute with, any Governmental
Body for assessment or collection from Seller of any Taxes of any nature
affecting the Acquired Assets or Retained Equipment.

 

(g) There is no extension or waiver of the period for assertion of any Taxes
against the Seller affecting the Acquired Assets or Retained Equipment.

 

(h) None of the Acquired Assets, Retained Equipment or Assumed Liabilities are
subject to, or constitute, a safe harbor lease within the meaning of Section
168(f)(8) of the Code.

 

18



--------------------------------------------------------------------------------

(i) None of the Acquired Assets or Retained Equipment have been financed with,
or directly or indirectly secures, any industrial revenue bonds or debt, the
interest on which is tax exempt under Section 103(a) of the Code.

 

(j) None of the Acquired Assets, Retained Equipment or Assumed Liabilities will
constitute a partnership, joint venture, or other arrangement or contract that
could be treated as a partnership for federal income tax purposes.

 

(k) None of the Acquired Assets consist of stock in a subsidiary of the Seller.

 

(l) None of the Acquired Assets or Retained Equipment are tax-exempt use
property within the meaning of Section 168(h) of the Code.

 

(m) None of the Acquired Assets or Retained Equipment will be subject to a
carry-over basis pursuant to Treas. Reg. Section 1.338-4.

 

(n) None of the Acquired Assets or Retained Equipment are subject to a tax
indemnification agreement.

 

3.5 Title to Acquired Assets.

 

Except as set forth on Schedule 3.5, Seller has good and marketable title to the
Acquired Assets and Retained Equipment, free and clear of all Encumbrances. All
of the tangible assets included in the Acquired Assets and the Retained
Equipment have been maintained in accordance with normal industry practice, are
in good operating condition and repair (subject to normal wear and tear), and
are suitable for the purposes for which they are presently used and presently
proposed to be used by Seller.

 

3.6 Sufficiency of Acquired Assets.

 

Except as set forth in Schedule 3.6, the Acquired Assets constitute all of the
assets, tangible and intangible, of any nature whatsoever, used in the
Non-Compete Field in the manner presently operated by Seller and used or
necessary for the full completion of the performance of the Existing Contract,
without regard to any earlier termination of the obligations thereunder pursuant
to the Existing Contract Amendment to be entered into in connection herewith.
There exists no Encumbrance to the Acquired Assets which would prevent Buyer
from using the Acquired Assets in the manner in which such Acquired Assets are
currently used, or any part thereof, to the same full extent that Seller might
continue to do so if the sale and transfer contemplated hereby did not take
place.

 

3.7 No Breach of Law or Governing Document; Licenses and Permits.

 

Seller has complied with in all material respects and is not in default under or
in violation of: (a) any applicable Legal Requirement of any Governmental Body
(“Law”), or (b) the provisions of any franchise or license, or (c) any provision
of its constituent documents. Seller holds all governmental licenses or permits
required to conduct business in the Non-Compete Field as presently conducted by
it, and each such license or permit is valid, in full force and effect, and
listed on Schedule 3.7. Neither the execution of this Agreement nor the Closing
do or will constitute or result in a default under or violation of any such
governmental license or permit.

 

19



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Buyer acknowledges that it must apply for certain
licenses as set forth in Schedule 3.7, which licenses are not automatically
transferable by Seller.

 

3.8 Contracts and Commitments.

 

(a) Set forth on Schedule 3.8 is a list of each Contract to which Seller is a
party or is otherwise obligated in connection with the operations relating to
the Acquired Assets (collectively, the “Contracts”). Each Contract is a valid
and binding obligation of Seller and to Seller’s Knowledge the other parties
thereto in accordance with its terms and conditions, except as such
enforceability may be limited by (a) bankruptcy, insolvency, or other similar
laws affecting the enforcement of creditors’ rights generally and (b) equitable
principles of general applicability (whether considered in a proceeding at law
or in equity). Neither the Seller, nor to Seller’s Knowledge, any other party to
a Contract in default under or in violation of such Contract, and there are no
active disputes with regard to any Contract. No event has occurred which, with
the passage of time or the giving of notice, or both, would constitute, and
neither the execution of this Agreement nor the Closing hereunder do or will
constitute or result in, a default under any Contract by Seller or any other
party to such Contract or would cause the acceleration of any obligation of any
party thereto or the creation of a Lien upon any Asset or will result in the
termination or cancellation thereof, diminish the enforceability thereof, or
otherwise materially contravene, conflict with or modify the terms and
requirements of thereof. Seller has delivered to Buyer a true, complete and
accurate copy of each written Contract required to be disclosed on Schedule 3.8
and a true, complete and accurate description of each oral Contract required to
be disclosed on Schedule 3.8, and none of the Contracts has been modified or
amended in any respect, except as reflected in such disclosure to Buyer.

 

(b) Seller represents that it has disclosed to Buyer all of the Contracts which
give rise to rights relating to the Non-Compete Field. Except as set forth on
Schedule 3.8(b), none of the Excluded Contracts relate to or give rights arising
with respect to the Seller’s current or currently proposed operations relating
to the Non-Compete Field. Seller has disclosed and made available true, complete
and unredacted copies of such Excluded Contracts to an independent third party
review on a confidential basis.

 

3.9 Litigation and Arbitration.

 

Except as set forth on Schedule 3.9, there is no claim or Proceeding relating to
the Acquired Assets now pending or, to the Knowledge of Seller, threatened
before any court, grand jury (to Seller’s Knowledge), Governmental Body,
arbitration or mediation panel or similar body to which Seller is a party which
may result in any judgment, order, decree, liability, award or other
determination which will or may reasonably be expected to have a Material
Adverse Effect upon Seller, the Acquired Assets, the Assumed Liabilities or the
Buyer’s ability to conduct business in the Non-Compete Field as presently
conducted. No such judgment, order, decree or award has been entered against
Seller nor has any liability been incurred in connection with any Proceeding, or
may reasonably be expected to have, such effect. There is no claim or Proceeding
now pending or, to the Knowledge of Seller, threatened before any court, grand
jury of which Seller is aware, Governmental Body, arbitration or mediation panel
or similar body involving Seller which will or may reasonably be expected to
prevent or hamper the consummation of the transactions contemplated by this
Agreement.

 

20



--------------------------------------------------------------------------------

3.10 Solvency.

 

(a) Seller is not now insolvent and will not be rendered insolvent by any of the
Contemplated Transactions. As used in this Section, “insolvent” means that the
sum of the debts and other probable Liabilities of Seller exceeds the present
fair saleable value of Seller’s assets.

 

(b) Immediately after giving effect to the consummation of the Contemplated
Transactions: (i) Seller will be able to pay its Liabilities as they become due
in the usual course of its business; (ii) Seller will not have unreasonably
small capital with which to conduct its present or proposed business; (iii)
Seller will have assets (calculated at fair market value) that exceed its
Liabilities; and (iv) taking into account all pending and threatened litigation,
final judgments against Seller in actions for money damages are not reasonably
anticipated to be rendered at a time when, or in amounts such that, Seller will
be unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum probable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) as well as all other obligations of Seller. The cash available to
Seller, after taking into account all other anticipated uses of the cash, will
be sufficient to pay all such debts and judgments promptly in accordance with
their terms.

 

3.11 Disclosure.

 

No representation or warranty or other statement made by Seller in this
Agreement or the Schedules, the certificates delivered pursuant to Section
2.7(a) or otherwise in connection with the Contemplated Transactions contains
any untrue statement or omits to state a material fact necessary to make any of
them, in light of the circumstances in which it was made, not misleading.
Without limiting the foregoing, the statements and facts recited in the Morris,
Nichols Opinion as having been provided to such counsel by the Seller and its
counsel and which are set forth under “Section I. Factual Background” therein
are true and complete and do not omit to state a material fact necessary to make
any of them, in light of the circumstances in which it was made, not misleading
for purposes of enabling Morris, Nichols, Arsht and Tunnell to render such
opinion.

 

3.12 Financing Statements.

 

Without limiting the representations set forth in Section 3.5, the Uniform
Commercial Code Financing Statements listed on Schedule 3.12, and any other
unlisted financing statement or amendments related thereto, either (i) do not
relate to or include the Acquired Assets or (ii) do not evidence any currently
existing Encumbrance on the Acquired Assets pursuant to a security agreement or
otherwise. In connection with entering into and performing that certain
Securities Purchase Agreement dated as of October 19, 2004, between Seller and
Laurus Master Fund, Ltd., Seller repaid in full all existing indebtedness owed
by Seller to GE Capital, pursuant to the Master Security Agreement No. 7237 and
terminated such credit facility, all in accordance with Section 6.5 thereof. The
Acquired Assets are not subject to any Encumbrance in favor of GE Capital (or
any successor in interest to GE Capital) under such credit facility or
otherwise. Upon the request of Buyer, Seller shall use its commercially
reasonable efforts to cause, or cooperate with Buyer in causing, any Uniform
Commercial Code Financing Statements that may cover the Acquired Assets,
including any such Financing Statements relating to the GE Capital credit
facility set forth on Schedule 3.12, to be terminated.

 

21



--------------------------------------------------------------------------------

3.13 Books and Records

 

The unaudited books of account and other financial Records of Seller that relate
to the operations of Seller in the Non-Compete Field are complete and correct
and represent actual, bona fide transactions.

 

3.14 Leased Real Property

 

(a) Schedule 3.14 contains a correct legal description, street address and tax
parcel identification number of all Leased Real Property and an accurate
description (by location, name of lessor, date of the lease, and term expiry
date) of the 1B Lease.

 

(b) As of the date hereof and at Closing, Seller holds a valid leasehold
interest in the Leased Real Property pursuant to the 1B Lease, and Seller’s
leasehold interest and rights under the 1B Lease are free and clear of any
Encumbrances. To Seller’s knowledge, Seller has delivered to Buyer true,
accurate and complete copies of all (i) existing title policies, site plans,
building plans and surveys of the Leased Real Property and (ii) instruments,
agreements and other documents evidencing, creating or constituting any Real
Estate Exceptions affecting the Leased Real Property or any part thereof, in all
cases only to the extent that the same are within Seller’s possession or
control.

 

(c) The 1B Lease is not subject to termination or defeasance prior to the stated
expiration date therein other than by reason of a default by the tenant of its
obligations thereunder or as may be provided in those provisions of the 1B
Lease.

 

(d) All material certificates of occupancy, permits, licenses, approvals and
other authorizations required to be held by Seller, as applicable, to permit the
present operations of Seller on the applicable parcel of Leased Real Property
have been obtained by Seller and are in full force and effect.

 

(e) Except as set forth in Schedule 3.14(e), there are no service, supply,
maintenance or similar agreements affecting the Leased Real Property or the
operation of any part thereof. No service, supply, maintenance or similar
agreements affecting the Leased Real Property or the operation of any part
thereof (including, without limitation, the service contracts set forth in
Schedule 3.14(e)) will be binding upon the assignee of the 1B Lease after the
Closing.

 

(f) The representations and estoppels of Seller set forth in Section 8 of the 1B
Lease Assignment are incorporated herein by reference.

 

3.15 Condition of Facilities

 

Use of the Leased Real Property for the various purposes for which it is
presently being used and for those uses expressly permitted under the 1B Lease
are permitted as of right under all applicable Legal Requirements (including,
without limitation, zoning legal requirements) and, to Seller’s Knowledge, is
not subject to “permitted nonconforming” use. The Leased Real Property, the
parts thereof for which Seller is responsible to maintain under the 1B Lease
and, to Seller’s Knowledge, the other parts thereof are in compliance with all
applicable Legal Requirements, including those pertaining to zoning, building
and the disabled. All Improvements, the parts thereof for which Seller is
responsible to maintain under the 1B Lease and, to Seller’s Knowledge, the other

 

22



--------------------------------------------------------------------------------

parts thereof (including, without limitation, the roof, HVAC, plumbing,
drainage, electrical and mechanical systems) are in good repair and in good
condition, ordinary wear and tear excepted. To Seller’s Knowledge, (i) the
Leased Real Property affords direct vehicular access to a public road or access
to a public road via an irrevocable easement benefiting such Land and (ii)
Seller has the right to use and enjoy such access under the 1B Lease. The Leased
Real Property is supplied with public or quasi-public utilities and other
services appropriate for the operation of the Improvements and Facilities
located thereon as currently conducted and Seller has the right to use and enjoy
such utilities and services under the 1B Lease. To Seller’s Knowledge, the
Leased Real Property is not located within any flood plain or area subject to
wetlands regulation or any similar restriction. To Seller’s Knowledge, there is
no existing or proposed plan to modify or realign any street or highway or any
existing or proposed eminent domain proceeding that would result in the taking
of all or any part of any Facility or Leased Real Property or that would prevent
or hinder the continued use of any Facility or Leased Real Property as
heretofore used in the conduct of the business of Seller.

 

3.16 Absence of Certain Developments.

 

Except as set forth in Schedule 3.16, since September 30, 2004, Seller has
conducted its operations relating to the Acquired Assets and the Non-Compete
Field only in the Ordinary Course of Business and there has not been any of the
following relating to the Acquired Assets:

 

(a) amendment to the Governing Documents of Seller;

 

(b) payment (except in the Ordinary Course of Business) or increase by Seller of
any bonuses, salaries or other compensation to any Hired Ag Employee or entry
into any employment, severance or similar Contract with any Hired Ag Employee;

 

(c) adoption of, amendment to or increase in the payments to or benefits under,
any Employee Plan;

 

(d) any material damage to or material destruction or loss of any Asset, whether
or not covered by insurance;

 

(e) entry into, termination of or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit or
similar Contract to which Seller is a party, or (ii) any Contract or transaction
involving a total remaining commitment by Seller, or any party thereto, of at
least $50,000 not made in the Ordinary Course of Business;

 

(f) sale (other than sales of Inventories and equipment in the Ordinary Course
of Business), lease or other disposition of any Asset or property of Seller
(including the Intellectual Property Assets) or the creation of any Encumbrance
on any Asset;

 

(g) cancellation or written waiver of any claims or rights with a value to
Seller in excess of $25,000;

 

(h) indication by any supplier of an intention to discontinue with Seller;

 

(i) material change in the accounting methods used by Seller except required by
GAAP; or

 

23



--------------------------------------------------------------------------------

(j) Contract by Seller to do any of the foregoing.

 

3.17 Intellectual Property.

 

(a) Except as set forth on Schedule 3.17(a), the Seller is the sole legal and
beneficial owner of, or has valid, exclusive perpetual licenses to use, all
material Intellectual Property used by it in the Ordinary Course of Business in
connection with the operations of the Acquired Assets in the Non-Compete Field
and/or related to the GeneFunction Factory. Except as set forth on Schedule
3.17(a), to the Knowledge of the Seller, (i) the Intellectual Property used by
the Seller in connection with the operations of the Acquired Assets is not the
subject of any challenge received by the Seller in writing and (ii) the Seller
has not received any written notice of any default or any event that with notice
or lapse of time, or both, would constitute a default under any Intellectual
Property license to which the Seller is a party or by which it is bound in
connection with the operations of the Acquired Assets in the Non-Compete Field
and/or related to the GeneFunction Factory.

 

(b) Except as set forth on Schedule 3.17(b), (i) there exists no infringement or
misappropriation of, or by, any of the Transferred Intellectual Property or
Seller Licensed Intellectual Property with regard to the Intellectual Property
rights of any third party, and (ii) the conduct of the Seller’s business in the
Non-Compete Field as currently conducted or as proposed to be conducted by
Seller (but without regard to any material expansion or modification thereof by
Buyer) has not infringed or misappropriated, and does not, and to the Knowledge
of Seller, will not, if continued to be conducted in such manner,] infringe or
misappropriate, any Intellectual Property or proprietary right of any other
entity as of the Closing Date. Seller has obtained from all inventors of
Intellectual Property assignment of all rights to such inventions to Seller,
including any continuations, continuation- in- parts, divisionals, reissues, and
reexaminations.

 

(c) During any period prior to the Closing Date, the Seller’s use of
Intellectual Property in connection with the current operations of the Acquired
Assets in the Non-Compete Field and/or related to the GeneFunction Factory (i)
was not in breach of any confidential, fiduciary, partnership, master-servant or
agency relationship arising under Law; (ii) was not in breach of any obligation
arising under any material Contract to which the Seller is a party and, to the
Knowledge of the Seller, was not in breach of any obligation arising under any
Contract, regardless of the identity of the parties to such Contract; and (iii)
was not in violation of any applicable Laws.

 

(d) Except as set forth on Schedule 3.17(d), no Contract, including without
limitation licenses and sublicenses, exists between the Seller and any third
party that requires or permits use or sale of either the Transferred
Intellectual Property or the Seller Licensed Intellectual Property by any third
party.

 

3.18 Brokers and Finders.

 

Other than Buyer’s obligations to Ken Moonie & Company, Inc., which shall be the
sole and exclusive responsibility of Buyer to pay, neither Seller nor any of its
Representatives have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payments in connection with the sale of the Acquired Assets or the
Contemplated Transactions.

 

24



--------------------------------------------------------------------------------

3.19 Environmental Matters.

 

Except as set forth on Schedule 3.19 hereto:

 

(a) all Leased Real Property, all current or previous conditions on and uses of
the Leased Real Property, and all current or previous ownership or operation by
Seller or any other party of the Leased Real Property (including without
limitation transportation and disposal of Hazardous Materials by or for Seller)
comply and have at all times complied with, and do not cause, have not caused,
and will not cause any Environmental, Health and Safety Liabilities to be
incurred by Seller;

 

(b) the operations of the Seller are and have been in compliance in all material
respects with all applicable Environmental Laws, which compliance includes
obtaining, maintaining and complying with all material Permits required under
applicable Environmental Laws to operate in the Non-Compete Field; Seller is not
in violation of and has not violated any Environmental Law; Seller has obtained
and is in compliance with all necessary Environmental Permits, and no
deficiencies have been asserted by any Government or authority with respect to
such Environmental Permits;

 

(c) except as set forth in the 1999 and 2005 Phase I Reports, there has been no
Release of any kind on, beneath, above, or into the Leased Real Property or into
the Environment from the Leased Real Property of any Hazardous Materials, which
has resulted in contamination in excess of applicable federal, state or local
limits requiring remediation under any Environmental Law;

 

(d) Seller does not own or operate a treatment storage or disposal facility as
defined under the Resource Conservation and Recovery Act. There are and have
been no Hazardous Materials stored, disposed of, generated, manufactured,
refined, transported, produced or treated at, upon or from the Leased Real
Property by Seller other than in material compliance with Environmental Laws;

 

(e) no expenditure other than in the Ordinary Course of Business will be
required in order for Buyer to comply with any Environmental Laws in effect at
the time of the Closing in connection with operation in the Non-Compete Field on
the Leased Real Property;

 

(f) there never has been pending or, to Seller’s Knowledge, threatened against
Seller, or to Seller’s Knowledge, any other Person relating to the Leased Real
Property, any pending Proceedings, based on or related to any Environmental
Permit, any Environmental Law, or any alleged Environmental Health and Safety
Liabilities;

 

(g) the Seller is not the subject of any outstanding Order or Contract with any
Governmental Body pursuant to Environmental Laws which imposes material
obligations on the Seller;

 

(h) to the Knowledge of the Seller, there are no investigations relating to the
Acquired Assets, or currently or previously owned, operated or leased property
of the Seller pending or threatened which would reasonably be expected to result
in the Seller incurring material Liability pursuant to any Environmental Law;

 

25



--------------------------------------------------------------------------------

(i) Seller has not transported or disposed of, or arranged for the
transportation or disposal of, any Hazardous Materials to any location which is:
(i) listed on, or proposed for listing on, the EPA’s National Priorities List
published at 40 CFR Part 300 or on any similar state list; or (ii) the subject
of any regulatory action which has led to claims against Seller for damages to
natural resources, personal injury, clean-up costs or clean-up work.

 

(j) other than as identified in Schedule 3.19 hereto, neither Seller, nor any
other Person relating to the Leased Real Property, has ever received from any
Person any notice of, or has any knowledge of, any past, present or anticipated
future events, conditions, circumstances, activities, practices, incidents,
actions, agreements or plans that would: (i) materially interfere with, prevent,
or increase the costs of compliance or continued compliance with any
Environmental Permits or any renewal or transfer thereof or any Environmental
Law; (ii) make more stringent any restriction, limitation, requirement or
condition under any Environmental Law or any Environmental Permit in connection
with the operations on the Leased Real Property; or (iii) give rise to any
Proceeding or material Environmental Health and Safety Liabilities based on or
related to any Environmental Permit or any Environmental Law.

 

3.20 Indebtedness.

 

Except as set forth on Schedule 3.20, the Seller does not have outstanding any
indebtedness for borrowed money from any Person.

 

3.21 Employee Benefits.

 

Insofar as the same relate to the Ag Employees, set forth in Schedule 3.21 is a
complete and correct list of all “employee benefit plans” as defined by Section
3(3) of ERISA, all specified fringe benefit plans as defined in Section 6039D of
the Code, and all other bonus, incentive-compensation, deferred-compensation,
profit-sharing, stock-option, stock-appreciation- right, stock-bonus,
stock-purchase, employee-stock-ownership, savings, severance, change-in-
control, supplemental-unemployment, layoff, salary-continuation, retirement,
pension, health, life- insurance, disability, accident, group-insurance,
vacation, holiday, sick-leave, fringe-benefit or welfare plan, and any other
employee compensation or benefit plan, agreement, policy, practice, commitment,
contract or understanding (whether qualified or nonqualified, currently
effective and any trust, escrow or other agreement related thereto that ) is
maintained or contributed to by Seller (collectively the “Employee Plans”). Also
set forth on Schedule 3.21 is a complete and correct list of all ERISA
Affiliates of Seller during the last six (6) years.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby makes the following representations and warranties to Seller, each
of which is true and correct on the date hereof and each of which shall survive
the Closing as specified in Section 6.1 hereof.

 

26



--------------------------------------------------------------------------------

4.1 Authorization.

 

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. Buyer has all requisite power and
authority to execute and deliver this Agreement and the Buyer Closing Documents,
to perform its obligations hereunder and thereunder, and to otherwise consummate
the transactions contemplated hereby and thereby. This Agreement and the Buyer
Closing Documents each constitute valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms.

 

4.2 Brokers, Finders.

 

No finder, broker, agent, or other intermediary acting on behalf of Buyer is
entitled to a commission, fee, or other compensation or obligation in connection
with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby.

 

4.3 No Conflict of Transaction With Obligations and Laws.

 

(a) Neither the execution, delivery or performance of this Agreement nor the
Ancillary Agreements to which the Buyer is a party, nor the performance of the
transactions contemplated hereby and thereby, will: (i) constitute a breach or
violation of the Buyer’s Constituent Documents; (ii) require any consent,
approval or authorization of or declaration, filing or registration with any
person other than a Governmental Authority described in paragraph (b) below;
(iii) conflict with or constitute (with or without the passage of time or the
giving of notice) a breach of, or default under any debt instrument to which the
Buyer is a party, or give any person the right to accelerate any indebtedness or
terminate, modify or cancel any material right; (iv) constitute (with or without
the passage of time or giving of notice) a default under or breach of any other
material agreement, instrument or obligation to which the Buyer is a party or by
which it or its assets are bound; or (v) result in a violation of any Law or
Court Order applicable to the Buyer or its business or assets, except where such
breach, violation, default, failure to obtain any consent, approval,
authorization or declaration, or make any filing or registration would not,
either individually or in the aggregate, have a Material Adverse Effect upon the
Buyer or materially impair or preclude the Buyer’s ability to consummate the
transactions contemplated by this Agreement.

 

(b) The execution, delivery and performance of this Agreement and the Ancillary
Agreements to which the Buyer is a party and the transactions contemplated
hereby and thereby by the Buyer do not require the consent, waiver, approval,
authorization, exemption of or giving of notice by the Buyer to any Governmental
Authority, except for those: (i) provided for in this Agreement; and (ii) which
would not, either individually or in the aggregate, have a Material Adverse
Effect upon the Buyer or materially impair or preclude the Buyer’s ability to
consummate the transactions contemplated by this Agreement.

 

27



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO CLOSING

 

5.1 Buyer’s Obligation.

 

Buyer’s obligation to purchase the Acquired Assets and to take the other actions
required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part):

 

5.1.1 Accuracy of Representations.

 

All of Seller’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), shall have been accurate in all material respects as of the date
of this Agreement, and shall be accurate in all material respects as of the time
of the Closing as if then made, without giving effect to any supplement to the
Disclosure Letter.

 

5.1.2 Seller’s Performance

 

All of the covenants and obligations that Seller is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), shall have been duly performed and complied with in all material
respects.

 

5.1.3 Consents

 

Each of the Consents identified in Schedule 3.3(a) and 3.3(b) (the “Material
Consents”) shall have been obtained and shall be in full force and effect,
including without limitation, with respect to the 1B Facilities and the 1B Lease
the consent and agreement of ARE.

 

5.1.4 Additional Documents

 

Seller shall have caused the documents and instruments required by Section
2.7(a) and the following documents to be delivered (or tendered subject only to
Closing) to Buyer:

 

(a) Releases of all Encumbrances on the Acquired Assets, other than Permitted
Encumbrances, including releases of any mortgage or other security interest of
record;

 

(b) a First Amendment to Lease in the form attached as Exhibit B to the 1B Lease
Assignment and incorporated therein by reference (the “1B Lease Amendment”),
duly executed and delivered by ARE;

 

(c) Certificates dated as of a date not earlier than the third Business Day
prior to the Closing as to (1) the good standing of Seller, executed by the
appropriate officials of the States of Delaware and each jurisdiction in which
Seller is licensed or qualified to do business as a foreign corporation as
specified in Schedule 3.1 and (2) payment of all applicable state Taxes by
Seller executed by the appropriate officials of the States of Delaware and North
Carolina; and

 

(d) Such other documents as Buyer may reasonably request for the purpose of:

 

(i) evidencing the accuracy of any of Seller’s representations and warranties;

 

(ii) evidencing the performance by Seller of, or the compliance by Seller with,
any covenant or obligation required to be performed or complied with by Seller;

 

28



--------------------------------------------------------------------------------

(iii) evidencing the satisfaction of any condition referred to in this Section
5.1; or

 

(iv) otherwise facilitating the consummation or performance of any of the
Contemplated Transactions.

 

5.1.5 No Proceedings

 

Since the date of this Agreement, there shall not have been commenced or
threatened against Buyer, or against any Related Person of Buyer, any Proceeding
(a) involving any challenge to, or seeking Damages or other relief in connection
with, any of the Contemplated Transactions or (b) that may have the effect of
preventing, delaying, making illegal, imposing limitations or conditions on or
otherwise interfering with any of the Contemplated Transactions or (c)
challenging Seller’s corporate authority to consummate the Contemplated
Transactions.

 

5.1.6 No Conflict

 

Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of or cause Buyer or
any Related Person of Buyer to suffer any adverse consequence under (a) any
applicable Legal Requirement or Order or (b) any Legal Requirement or Order that
has been published, introduced or otherwise proposed by or before any
Governmental Body, excluding Bulk Sales Laws.

 

5.1.7 Existing Contract

 

Buyer shall have entered into the Existing Contract Amendment.

 

5.1.8 Governmental Authorizations

 

Buyer shall have received such Governmental Authorizations as are necessary to
allow Buyer to operate the Acquired Assets from and after the Closing.

 

5.1.9 Employees

 

Nine of the eleven key employees of Seller identified on Exhibit 5.1.9(a), or
substitutes therefor who shall be acceptable to Buyer (“Key Employees”), in its
sole discretion, shall have accepted employment with Buyer as of the Closing
Date with such employment to commence on and as of the May Transition Date.

 

5.2 Seller’s Obligation

 

Seller’s obligation to sell the Acquired Assets and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller in whole or in part):

 

5.2.1 Accuracy of Representations

 

All of Buyer’s representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), shall have been accurate in all material respects as of the date
of this Agreement and shall be accurate in all material respects as of the time
of the Closing as if then made.

 

29



--------------------------------------------------------------------------------

5.2.2 Buyer’s Performance

 

All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), shall have been substantially performed.

 

5.2.3 Consents

 

Each of the Consents identified in Schedule 3.3(a) and 3.3(b) shall have been
obtained and shall be in full force and effect.

 

5.2.4 Additional Documents

 

Buyer shall have caused the documents and instruments required by Section 2.7(b)
and the following documents to be delivered (or tendered subject only to
Closing) to Seller:

 

(a) such documents as Seller may reasonably request for the purpose of

 

(i) evidencing the accuracy of any representation or warranty of Buyer,

 

(ii) evidencing the performance by Buyer of, or the compliance by Buyer with,
any covenant or obligation required to be performed or complied with by Buyer or

 

5.2.5 No Injunction

 

There shall not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the consummation of the Contemplated Transactions and
(b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.

 

ARTICLE VI

INDEMNIFICATION

 

6.1 Survival of Representations and Warranties.

 

All representations and warranties of the parties made in this Agreement or in
any exhibit, statement, Schedule, certificate, instrument or any document
delivered pursuant hereto shall survive the Closing. All representations and
warranties hereunder shall be deemed to be material and relied upon by the
parties with or to whom the same were made, notwithstanding any investigation or
inspection made by or on behalf of such party or parties.

 

30



--------------------------------------------------------------------------------

6.2 Indemnification of Buyer.

 

Seller shall hold Buyer and its respective affiliates and the stockholders,
directors, officers, partners, successors, assigns, and agents of each of them
(the “Buyer Indemnified Persons”), harmless and indemnify each of them from and
against any and all claims, losses, damages, liabilities, penalties, fines,
expenses or costs (“Losses”), and will reimburse the Buyer Indemnified Persons
for any loss, liability, claim, damage, expense (including costs of
investigation and defense and reasonable attorneys’ fees and expenses) or
diminution of value, whether or not involving a Third-Party Claim (in all,
“Indemnified Losses”), incurred or to be incurred by any Buyer Indemnified
Person resulting from or arising out of:

 

(a) any breach or violation of Seller’s representations, warranties, covenants,
or agreements contained in this Agreement or in any documents delivered pursuant
hereto; or

 

(b) any Liability arising out of the ownership or operation of the Assets prior
to the Effective Time other than the Assumed Liabilities;

 

(c) any brokerage or finder’s fees or commissions or similar payments based upon
any agreement or understanding made, or alleged to have been made, by any Person
with Seller in connection with any of the Contemplated Transactions;

 

(d) any noncompliance with any Bulk Sales Laws or fraudulent transfer law in
respect of the Contemplated Transactions;

 

(e) any liability under the WARN Act or any similar state or local Legal
Requirement that may result from an “Employment Loss”, as defined by 29 U.S.C.
sect. 2101(a)(6), caused by any action of Seller prior to the Closing or by
Buyer’s decision not to hire previous employees of Seller (unless caused by
Buyer’s decision not to honor offers of employment made to Seller employees as
contemplated under this Agreement;

 

(f) any Employee Plan established or maintained by Seller; or

 

(g) the assertion against any Buyer Indemnified Person of any liability other
than an Assumed Liability, including without limitation any Third Party Claims
under any Excluded Contracts for breach or failure of performance or otherwise.

 

Except as provided in Section 6.2.1 with respect to environmental matters, the
right to indemnification under this Section 6.2 is subject to the following
limitations:

 

  (i) The Seller shall have no liability under this Section 6.2 unless one or
more of the Buyer’s Indemnified Persons gives written notice to the Seller
asserting a claim for Indemnified Losses, including reasonably detailed facts
and circumstances pertaining thereto, before the expiration of the period set
forth below:

 

  (A)

for claims under clauses (a), (b), (c) or (g) above, a period of two (2) years
from the May Transition Date, provided that for claims (1) relating to the
representations and warranties set forth in the first sentence of Section 3.5
shall survive the

 

31



--------------------------------------------------------------------------------

 

Closing Date without limitation, and (2) relating to the representations and
warranties set forth in Section 3.4, the Excluded Liabilities under Section
2.3(c)(i), and any breach of the covenants set forth in Section 7.3 shall
survive the Closing Date until the expiration of the statute of limitations
applicable to the matters set forth therein;

 

  (B) for claims under clause (d) above, until the expiration of the statute of
limitations.

 

  (C) for claims under clauses (e), or (f) above, a period of three (3) years
from the Closing Date.

 

  (ii) Indemnification for claims under clauses (a), (b), (c) or (g) shall be
payable by the Seller only if the aggregate amount of all Losses hereunder by
the Buyer’s Indemnified Persons exceeds $250,000 (the “Threshold”), and then
only for the amount by which such Losses exceed $150,000. The Sellers aggregate
liability for indemnification under clauses (a), (b), (c) and (g) above shall
not be greater than $5,000,000. The foregoing limitations shall not apply to
indemnification for breaches of the representations and warranties set forth in
Section 3.4, the Excluded Liabilities under Section 2.3(c)(i), and any breach of
the covenants set forth in Section 7.3 or for any remedies for breach or default
by Seller of any of the terms of the 1B Lease Assignment.

 

  (iii) Subject to and without limiting Section 6.4 below, the indemnification
provided for in this Section 6.2 shall be the exclusive remedy for breaches of
representations, warranties and covenants contained in this Agreement by Seller,
except for claims for equitable remedies including without limitation injunctive
relief, provided that Buyer shall not be deemed to have waived any right of
recourse (whether a claim under this Section 6.2 or otherwise) arising from
fraud or intentional misconduct of Seller or anyone else and provided further
that Buyer shall not have waived or be limited in enforcing or pursuing any
remedies for breach or default by Seller of any of the terms of the 1B Lease
Assignment.

 

  (iv) Losses shall be calculated net of any insurance proceeds or tax benefits
realizable to the Buyer as a result of any Losses for which indemnification is
sought pursuant to this Agreement.

 

6.2.1 Environmental Indemnity of Buyer.

 

Notwithstanding the survivability or limits, if any, of any representation
contained herein or the absence of any representation herein, Seller shall
indemnify, defend, and hold harmless the Buyer Indemnified Persons from and
against, and Seller shall waive any claim for contribution or indemnity from any
of the Buyer Indemnified Persons with respect to:

 

(a) any Environmental Health and Safety Liabilities imposed upon any Buyer
Indemnified Person after the Closing Date relating to conditions, conduct,
circumstances or events relating to the Leased Real Property prior to the
Closing Date;

 

32



--------------------------------------------------------------------------------

(b) any violation by Seller or Liability under any Environmental Law, including
any such Liability arising out of conduct of Seller prior to the Closing Date,
which is imposed upon any Buyer Indemnified Person;

 

(c) Seller’s actions or failures to act that resulted in the Release of any
Hazardous Material;

 

(d) the presence in, on, or migrating to or from, any Leased Real Property, or
in the improvements thereon, of Hazardous Materials;

 

(e) the storage, handling or disposal of polychlorinated biphenyls or other
Hazardous Materials by Seller on or from the Leased Real Property at or prior to
Closing;

 

(f) any breach or violation of Seller’s representations or warranties under
Section 3.19; and

 

(g) any Actions or Orders relating to the foregoing, including without
limitation those brought or issued by any Government or third party, against any
Buyer Indemnified Person.

 

6.3 Indemnification of Seller.

 

Buyer shall hold Seller and its affiliates and directors, officers, successors,
assigns, and agents of each of them (the “Seller Indemnified Persons”) harmless
and indemnify each of them from and against and will reimburse any and all
Indemnified Losses incurred or to be incurred by any of them resulting from or
arising out of:

 

(a) any breach or violation of Buyer’s representations, warranties, covenants
and agreements contained in this Agreement, including the provisions of this
Article VI; or

 

(b) the assertion against any such party of any liability or obligation of Buyer
pursuant to the Assumed Liabilities, except in each case to the extent Buyer is
entitled to be indemnified pursuant to Section 6.2 hereof with respect to the
facts and circumstances giving rise to such Seller Indemnified Person’s claim.

 

6.4 Set-off Rights.

 

Upon notice to Seller specifying in reasonable detail the basis therefor, Buyer
may set off any amount to which it may be entitled under this Article VI against
amounts otherwise payable to Seller hereunder, provided that the Contingent
Transition Payment shall not be subject to the right of set-off pursuant to this
Section 6.4. The exercise of such right of setoff by Buyer in good faith,
whether or not ultimately determined to be justified, will not constitute an
event of default hereunder. Neither the exercise of nor the failure to exercise
such right of setoff will constitute an election of remedies or limit Buyer in
any manner in the enforcement of any other remedies that may be available to it.

 

33



--------------------------------------------------------------------------------

6.5 Third Party Claims

 

(a) Promptly after receipt by a Person entitled to indemnity hereunder (an
“Indemnified Person”) of notice of the assertion of a Third-Party Claim against
it, such Indemnified Person shall give notice to the Person obligated to
indemnify under such Section (an “Indemnifying Person”) of the assertion of such
Third-Party Claim, provided that the failure to notify the Indemnifying Person
will not relieve the Indemnifying Person of any liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such Third-Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.

 

(b) If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 6.5(a) of the assertion of a Third-Party Claim, the Indemnifying Person
shall be entitled to participate in the defense of such Third-Party Claim and,
to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Person fails to provide reasonable assurance to the
Indemnified Person of its financial capacity to defend such Third-Party Claim
and provide indemnification with respect to such Third-Party Claim), to assume
the defense of such Third-Party Claim with counsel satisfactory to the
Indemnified Person. After notice from the Indemnifying Person to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person shall not, so long as it diligently conducts such defense,
be liable to the Indemnified Person under this Article VI for any fees of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation. If the Indemnifying Person assumes the defense of a
Third-Party Claim, no compromise or settlement of such Third-Party Claims may be
effected by the Indemnifying Person without the Indemnified Person’s Consent
unless (A) there is no finding or admission of any violation of Legal
Requirement or any violation of the rights of any Person; (B) the sole relief
provided is monetary damages that are paid in full by the Indemnifying Person;
and (C) the Indemnified Person shall have no liability with respect to any
compromise or settlement of such Third-Party Claims effected without its
Consent. If notice is given to an Indemnifying Person of the assertion of any
Third-Party Claim and the Indemnifying Person does not, within thirty (30) days
after the Indemnified Person’s notice is given, give notice to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person will be bound by any compromise or settlement effected by
the Indemnified Person provided such compromise or settlement provides a full
release of the Indemnified Person from further liability under such Third-Party
Claim and provided that compromise or settlement does not exceed the limitations
on indemnification set forth in subsection 6.2(g) above.

 

(c) Notwithstanding the foregoing, if an Indemnified Person determines in good
faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).

 

34



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of Section 9.12, Seller hereby consents to
the nonexclusive jurisdiction of any court in which a Proceeding in respect of a
Third-Party Claim is brought against any Buyer Indemnified Person for purposes
of any claim that a Buyer Indemnified Person may have under this Agreement with
respect to such Proceeding or the matters alleged therein and agree that process
may be served on Seller with respect to such a claim anywhere in the world.

 

(e) With respect to any Third-Party Claim subject to indemnification under this
Article VI: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.

 

(f) With respect to any Third-Party Claim subject to indemnification under this
Article VI, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work- product privileges. In connection
therewith, each party agrees that: (i) it will use its Best Efforts, in respect
of any Third-Party Claim in which it has assumed or participated in the defense,
to avoid production of Confidential Information (consistent with applicable
Law), and (ii) all communications between any party hereto and counsel
responsible for or participating in the defense of any Third-Party Claim shall,
to the extent possible, be made so as to preserve any applicable attorney-client
or work-product privilege.

 

ARTICLE VII

COVENANTS

 

7.1 Non-Competition Agreement.

 

In consideration of the consummation of the transactions contemplated hereby:

 

(a) For the period from the Closing Date through May 9, 2010, the running of
such time period shall be tolled during any period of time during which Seller
violates this Section 7.1 (the “Non-Compete Period”), Seller shall not:

 

(i) Directly or indirectly through any affiliate or other entity, whether a
subsidiary, joint venture, partnership or other collaboration agreement or in an
agency capacity, compete, assist in or provide financial resources to any
activity which competes with Buyer in the Non-Compete Field anywhere in the
world;

 

(ii) Conduct any activities with the intent of discovering or developing new
components in the Non-Compete Field;

 

(iii) Conduct any activities on behalf of a third party that use existing
components of the Non-Compete Field, or that have the intent of discovering or
developing new components in the Non-Compete Field;

 

35



--------------------------------------------------------------------------------

(iv) Use or disclose to anyone except authorized personnel of Buyer, whether or
not for its benefit or otherwise, any confidential matters concerning the
Acquired Assets or the Non-Compete Field, including, without limitation, trade
secrets, customer lists and credit records, mailing lists, consultancy
arrangements, pricing policies, operational methods, marketing plans or
strategies, product development and techniques or plans, research and
development programs and plans, business acquisition plans, new personnel
acquisition plans, designs and design projects and any other research or
business information concerning the Acquired Assets or the Non-Compete Field
that a reasonable person would maintain as confidential. For purposes of this
Agreement, confidential information shall not include such information that: (a)
is now, or hereafter becomes, through no act or failure to act on behalf of the
Seller, generally known or available to the public; (b) is hereafter received by
the Seller from a third party without breach of any obligation to the Buyer; or
(c) is required to be disclosed by applicable Law or a court order, including
applicable securities laws or stock exchange rules or regulations, provided,
however, that in the event that the either party intends to disclose the other
party’s confidential information pursuant to this subsection (c), the disclosing
party shall, to the extent reasonably practicable, provide the non-disclosing
party with prompt written notice of such intended disclosure such that the
non-disclosing party may seek an appropriate protective order or other
appropriate remedy;

 

(v) Directly or indirectly solicit, encourage to leave employment, or hire any
Hired Ag Employees then employed by Buyer in the Non-Compete Field.

 

(b) Seller acknowledges that the foregoing restrictions are reasonable agrees
that in the event of any breach thereof the harm to Buyer will be irreparable
and without adequate remedy at law, and therefore that injunctive relief with
respect thereto will be appropriate without requiring the Buyer to post a bond.
In the event that a court of competent jurisdiction determines, in an action
brought by or on behalf of Buyer, that any of the foregoing provisions are
unenforceable as stated, the parties intend that such restrictions be modified
to permit the maximum enforceable restriction on Seller’s competition with the
Buyer in the Non-Compete Field.

 

7.2 Employees and Employee Benefits

 

(a) Information on Ag Employees. For the purpose of this Agreement, the term “Ag
Employees” shall mean all employees employed on the Closing Date by Seller who
are engaged in the operations relating to the Seller’s agricultural business.

 

(b) Employment of Ag Employees by Buyer.

 

(i) Buyer shall be obligated to make an offer to (and hire if such offer is
accepted): (A) no fewer than 50 Ag Employees whose primary job function is
related directly to the performance of scientific research work (hereinafter “Ag
Research Employees”) and (B) no fewer than 8 Ag Employees whose primary job
function is to provide support for Seller’s operations, facilities, and ongoing
business (hereinafter “Ag Support Employees”) subject to the limitations set
forth herein. Buyer may make offers to all Ag Employees (inclusive of any Key
Employees hired by Buyer) who have been working in the Non-Compete Field for the
Seller. In the event that fewer than 50 Ag Research Employees accept such
offers, Buyer shall be obligated to identify and extend offers to an additional
seven (7) Ag Research Employees, but shall in no event be required to hire more
than an aggregate of 50 Ag Research Employees (inclusive of Key Employees). In
the event

 

36



--------------------------------------------------------------------------------

that fewer than 8 of those Ag Support Employees to whom Buyer makes offers
accept such offers, Buyer shall have no obligation to extend additional offers.
Further, if any Ag Support Employees are made unavailable for hiring by Seller
and no acceptable alternative Ag Support Employee, as reasonably determined by
Buyer, is made available for hiring by Seller, then Buyer’s obligation to make
offers to Ag Support Employees shall be reduced by the number of such Ag Support
Employees made unavailable by Seller. The Buyer shall otherwise remain subject
to the limitations on hiring Seller’s employees as set forth in the
Non-Disclosure Agreement between the parties dated as of December 10, 2004.
Buyer will provide Seller with a list of Ag Employees to whom Buyer has made an
offer of employment that has been accepted to be effective on the May Transition
Date (the “Hired Ag Employees”). All such offers shall include wages and benefit
packages no less favorable than wage and benefit packages currently available to
such Ag Employees. Subject to Legal Requirements, Buyer will have reasonable
access to the Facilities and personnel Records (including performance
appraisals, disciplinary actions, and grievances, provided that access to any
individual Ag Employee’s Records be subject to the prior consent of such Ag
Employee) of Seller for the purpose of preparing for and conducting employment
interviews with all Ag Employees and will conduct the interviews as
expeditiously as possible prior to the May Transition Date. Access will be
provided by Seller upon reasonable prior notice during normal business hours.
Effective immediately before the May Transition Date, Seller will terminate the
employment of all of its Hired Ag Employees.

 

(ii) Seller shall not solicit the continued employment of any Ag Employee
(unless and until Buyer has informed Seller in writing that the particular Ag
Employee will not receive any employment offer from Buyer) or the employment of
any Hired Ag Employee after the May Transition Date. Buyer shall inform Seller
promptly of the identities of those Ag Employees to whom it will not make
employment offers, and Seller shall assist Buyer in complying with the WARN Act
(if necessary) as to those Ag Employees.

 

(iii) It is understood and agreed that (A) Buyer’s expressed intention to extend
offers of employment as set forth in this Section shall not constitute any
commitment, Contract or understanding (expressed or implied) of any obligation
on the part of Buyer to a post- May Transition Date employment relationship of
any fixed term or duration or upon any terms or conditions other than those that
Buyer may establish pursuant to individual offers of employment, and (B)
employment offered by Buyer is “at will” and may be terminated by Buyer or by an
employee at any time for any reason (subject to any written commitments to the
contrary made by Buyer or an employee and Legal Requirements). Nothing in this
Agreement shall be deemed to prevent or restrict in any way the right of Buyer
to terminate, reassign, promote or demote any of the Hired Ag Employees after
the May Transition Date or to change adversely or favorably the title, powers,
duties, responsibilities, functions, locations, salaries, other compensation or
terms or conditions of employment of such employees except that (i) Buyer agrees
to make offers to at least 58 Ag Employees such that such individuals offered
employment shall not be eligible to benefits under the WARN Act.

 

(c) Salaries and Benefits.

 

(i) Seller shall be responsible for (A) the payment of all wages and other
remuneration due to Ag Employees with respect to their services as employees of
Seller through the close of business on the May Transition Date and all vacation
pay earned prior to the May Transition Date; and (B) any and all payments to
employees required under the WARN Act (if

 

37



--------------------------------------------------------------------------------

applicable). For purposes of determining eligibility, Buyer shall recognize the
service credit of each Hired Ag Employee to the same extent as such years of
service was recognized by Seller. Buyer shall make all Hired Ag Employees
eligible for Buyer’s health insurance coverage in accordance with Buyer’s normal
employment practices for similarly situated employees; provided that to the
extent necessary, Buyer shall cause its insurance carriers to credit all Hired
Ag Employees (and their beneficiaries) with any deductibles and out-of-pocket
expenses paid under the applicable Seller Employee Plan in the year of initial
participation in the applicable Buyer plans that are group health plans (within
the meaning of Section 5000(b)(i) of the Code); and

 

(ii) Seller shall be liable for any claims made or incurred by Ag Employees and
their beneficiaries through the May Transition Date under the Employee Plans.
For purposes of the immediately preceding sentence, a charge will be deemed
incurred, in the case of hospital, medical or dental benefits, when the services
that are the subject of the charge are performed and, in the case of other
benefits (such as disability or life insurance), when an event has occurred or
when a condition has been diagnosed that entitles the employee to the benefit.

 

(d) Seller’s Retirement and Savings Plans.

 

(i) Seller shall cause all Hired Ag Employees who are participants in Seller’s
retirement plans to become vested in their benefits under Seller’s retirement
plans as of the May Transition Date, and Seller (or Seller’s retirement plans)
shall retain sole liability for the payment of such vested benefits. Seller
shall cause the assets of each Employee Plan to equal or exceed the benefit
liabilities of such Employee Plan on a plan-termination basis as of the
Effective Time if necessary to insure compliance with the preceding sentence.

 

(e) No Transfer of Assets. Neither Seller nor its Related Persons will make any
transfer of pension or other employee benefit plan assets to Buyer.

 

(f) Collective Bargaining Matters. Buyer is not obligated to assume any
collective bargaining agreements under this Agreement. Any bargaining
obligations of Buyer with any union with respect to bargaining unit employees
subsequent to the May Transition, whether such obligations arise before or after
the May Transition, shall be the sole responsibility of Buyer.

 

(g) General Employee Provisions.

 

(i) Seller and Buyer shall give any notices required by Legal Requirements and
take whatever other actions with respect to the plans, programs and policies
described in this Section 7.2 as may be necessary to carry out the arrangements
described in this Section 7.2.

 

(ii) Seller and Buyer shall provide each other with such plan documents and
summary plan descriptions, employee data or other information as may be
reasonably required to carry out the arrangements described in this Section 7.2.

 

(iii) If any of the arrangements described in this Section 7.2 are determined by
the IRS or other Governmental Body to be prohibited by law, Seller and Buyer
shall modify such arrangements to as closely as possible reflect their expressed
intent and retain the allocation of economic benefits and burdens to the parties
contemplated herein in a manner that is not prohibited by law.

 

38



--------------------------------------------------------------------------------

(iv) Seller shall provide Buyer with completed I-9 forms and attachments with
respect to all Hired Ag Employees, except for such employees as Seller certifies
in writing to Buyer are exempt from such requirement.

 

(v) Buyer shall not have any responsibility, liability or obligation, whether to
Ag Employees, former employees, their beneficiaries or to any other Person, with
respect to any employee benefit plans, practices, programs or arrangements
(including the establishment, operation or termination thereof and the
notification and provision of COBRA coverage extension) maintained by Seller.

 

(vi) Seller will cooperate with Buyer and its counsel in the event any Hired Ag
Employee(s) have applied for any visa or green card.

 

7.3 Tax Covenants

 

(a) Seller and Buyer, upon request, shall use their reasonable efforts to
provide or obtain from any Taxing authority any certificate or other document
necessary to mitigate, reduce or eliminate any Taxes (including additions
thereto or interest and penalties thereon) that otherwise would be imposed with
respect to the transactions contemplated in this Agreement.

 

(b) Seller and Buyer agree to furnish or cause to be furnished, upon request, as
promptly as practicable, such information and assistance (including access to
books and records) as is reasonably necessary for the preparation of any Tax
Return, claims for refund or audit or prosecution or defense of any claim, suit
or proceeding relating to any proposed adjustment of Taxes paid.

 

(c) To the extent that there are Taxes imposed on Buyer or the Acquired Assets
and attributable to any Taxable period that begins before the Closing Date and
ends after the Closing Date (a “Straddle Period”), such Taxes shall be
apportioned between Buyer and Seller in the following manner: All Taxes
attributable to that portion of a Straddle Period ending on the Closing Date
(the “Pre-Closing Straddle Period”) shall be attributable to Seller, and all
Taxes attributable to that portion of a Straddle Period that begins after the
Closing Date shall be allocated to Buyer. In the case of any Taxes for a
Straddle Period, the portion of such Taxes that are allocated to the Pre-
Closing Straddle Period shall be (x) the amount that would be payable if the
relevant Taxable period ended at the end of the Closing Date pursuant to an
interim closing of the books in the case of all Taxes (other than the Taxes
described in (y) below) and (y) in the case of Taxes not imposed on or measured
by net income, gross income or capital and that cannot be allocated based upon
an interim closing of the books, the amount of such Tax for the entire Taxable
period multiplied by a fraction the numerator of which is the total number of
days in that portion of such Taxable period ending at the end of the Closing
Date and the denominator of which is the total number of days in such Taxable
period.

 

(d) All transfer, sales, recording or other similar Taxes imposed in connection
with the transactions contemplate herein, whether imposed on Buyer, Seller or
the Acquired Assets, shall be the sole responsibility of Seller.

 

39



--------------------------------------------------------------------------------

7.4 Period from Closing Date through May Transition Date.

 

(a) Seller shall continue to work in good faith to perform its obligations under
the Existing Contract, as amended, through the May Transition Date to ensure an
orderly transition and data transfer, and otherwise perform its obligations
under the Existing Contract.

 

(b) Between the Closing Date and the May Transition Date, Seller shall: (i)
continue to conduct its business operations in respect of the completion and
performance of the Existing Contract in the Ordinary Course of Business and as
contemplated under the Amendment to the Existing Contract; (ii) use its
commercially reasonable efforts to keep available the services of its officers,
employees and agents and maintain its relations and good will with suppliers,
customers, landlords, creditors, employees, agents and others having business
relationships with it in connection with business operations in respect of the
completion and performance of the Existing Contract; (iii) comply with all legal
requirements to the business operations in respect of the completion and
performance of the Existing Contract and satisfy all contractual obligations
applicable under the Existing Contract; (iv) continue in full force and effect
its the insurance coverage under the policies with respect to the foregoing, and
(v) continue financial support services, information technology support,
security and other operational support services.

 

(c) Without limiting the generality of the foregoing, Seller shall make
available to Buyer inventors who were or remain employees of Seller for the
purpose of continuing patent applications transferred to Buyer hereunder, and
shall use commercially reasonable efforts to assist Buyer in obtaining such
inventors’ signatures and authorizations on assignments, patent applications,
and other documents required for the prosecution, issuances and maintenance of
Patents and Patent applications transferred to Buyer hereunder.

 

7.5 Transition Services; Right of First Refusal on Retained Equipment.

 

(a) Seller and Buyer agree to enter into good faith negotiations for Seller to
provide to Buyer certain services following the Closing Date which had
theretofore been performed by Seller in connection with the operations of the
Acquired Assets in the Non-Compete Field, provided that Buyer shall be under no
obligation to accept such services or, if Buyer does accept such services, for
any particular period of time. Any such services shall be agreed to in writing
and listed and described in a transition services agreement (such services, the
“Transition Services Agreement”). The Transition Services Agreement, if any, may
set for the per service cost (or other basis for cost of such services) and the
allocation thereof between the parties. Seller agrees that any such Transition
Services will be provided by Seller with substantially the same levels of
service, quality, priority and cost as such Transition Services were provided to
the Acquired Assets prior to the date hereof.

 

(b) As set forth in the Access Agreement, in the event that Seller proposes to
dispose of all or any of the Retained Equipment, or if such Retained Equipment
is no longer subject to a security interest, Buyer shall have the right of first
refusal to purchase such Retained Equipment at an amount to be negotiated by the
parties, such amount not to exceed the book value thereof.

 

40



--------------------------------------------------------------------------------

ARTICLE VIII

[RESERVED]

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

9.1 Notice.

 

All notices, requests, demands, and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made upon being delivered either by courier or fax delivery to the
party for whom it is intended, provided that a copy thereof is deposited,
postage prepaid, certified or registered mail, return receipt requested, in the
United States mail, bearing the address shown in this Section for, or such other
address as may be designated in writing hereafter by, such party:

 

If to Buyer:

 

Monsanto Company

800 North Lindberg Blvd.

St. Louis Missouri 63167

Attn: General Counsel

Fax: (314) 694-2816

 

With a copy to:

 

Robert J. Endicott, Esq.

Bryan Cave LLP

One Metropolitan Square

Suite 3600

St. Louis, Missouri 63102-2750

Fax: (314) 259-2020

 

If to Seller:

 

J. Barry Buzogany, Esq.

Vice President and General Counsel

Icoria, Inc.

108 T.W. Alexander Dr. P.O. Box 14528

Research Triangle Park, NC 27709

Fax: (919) 425-2915

 

41



--------------------------------------------------------------------------------

With a copy to:

 

Mintz Levin

One Financial Center

Boston, Massachusetts 02111

Attention: Neil H. Aronson, Esquire

Fax: 617-542-2241

 

9.2 Entire Agreement.

 

This Agreement and the Schedules and Exhibits hereto (as executed at the
Closing) embody the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings relative to such subject matter.

 

9.3 Assignment; Binding Agreement.

 

This Agreement and various rights and obligations arising hereunder shall inure
to the benefit of and be binding upon the parties hereto, their successors and
permitted assigns. Neither this Agreement nor any of the rights, interests, or
obligations here under shall be transferred, delegated, or assigned by Seller
without the prior written consent of Buyer (except that Seller may assign its
rights here under to any entity which acquires all or substantially all of the
assets of Seller, or acquires Seller by merger or similar transaction), or by
Buyer without the prior written consent of Seller, except that Buyer shall have
the right to transfer and assign its rights, benefits or obligations under this
Agreement to any of its affiliates without Seller’s consent.

 

9.4 Counterparts.

 

This Agreement may be executed simultaneously in multiple counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

9.5 Headings; Interpretation.

 

The article and Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of the Agreement. Each reference in this Agreement to an Article, Section,
Schedule or Exhibit, unless otherwise indicated, shall mean an Article or a
Section of this Agreement or a Schedule or Exhibit attached to this Agreement,
respectively. References herein to “days,” unless otherwise indicated, are to
consecutive calendar days. The term “person” includes any Government.
Gender-specific references such as “its,” “his,” and “her” shall include all
other genders.

 

9.6 Expenses.

 

Each of the parties hereto shall pay all costs and expenses incurred on its
behalf in connection with the negotiation, preparation and execution of this
Agreement and the consummation of the transactions contemplated hereby.

 

42



--------------------------------------------------------------------------------

9.7 Remedies Cumulative.

 

All rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies under Law.

 

9.8 Governing Law.

 

This Agreement shall in all respects be construed in accordance with and
governed by the substantive laws of the State of Delaware, without reference to
its choice of law rules.

 

9.9 Confidentiality.

 

No party to this Agreement shall make any announcement or other disclosure of
the terms hereof or the transactions contemplated hereby (except disclosure to
their respective professional advisors) without the prior mutual written consent
of Seller, Buyer and Stockholder, except as required by Law.

 

9.10 Further Assurances.

 

From and after the Closing, the parties shall do such acts and execute such
documents and instruments as may be reasonably required to make effective the
transactions contemplated hereby.

 

9.11 Bulk Sales.

 

Seller agrees to indemnify, defend and hold harmless Buyer from any and all
loss, cost or expenses resulting from the assertion of claims made against the
Assets sold hereunder or against Buyer by creditors of Seller under applicable
bulk sales law (if any) with respect to liabilities and obligations of Seller
not assumed by Buyer hereunder, such indemnity to be in accordance with the
provisions of Article VI hereof.

 

9.12 Submission to Jurisdiction; Waivers.

 

Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement or for recognition and enforcement of
any judgment in respect hereof brought by another party hereto or its successors
or assigns may be brought and determined in the (i) courts of the State of North
Carolina or (ii) the United States District Court for the Eastern District of
North Carolina, and each of the parties hereto hereby irrevocably submits with
regard to any legal action or proceeding with respect to this Agreement or for
recognition and enforcement of any judgment in respect hereof brought by another
party hereto (or its successors or assigns) for himself or itself and in respect
to his or its property, generally and unconditionally, to the nonexclusive
jurisdiction of the Courts of the State of North Carolina or the United States
District Court for the Eastern District of North Carolina. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim, or otherwise, in any action or proceeding with respect
to this Agreement, (a) any claim that he or it is not personally subject to the
jurisdiction of the above named courts for any reason other than the failure to
serve process in accordance with this Section 9.12, (b) that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through judgment or otherwise), and
(c) to the fullest extent permitted by applicable Law that (i) the

 

43



--------------------------------------------------------------------------------

suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper and (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

9.13 Public Announcement.

 

The parties acknowledge that the execution and delivery of this Agreement may
constitute entering into a definitive material agreement with respect to the
Seller. The parties agree that no SEC filing, press release or other public
statement concerning the negotiation, execution and delivery of this Agreement
and the other agreements and transactions contemplated hereby shall be issued or
made without the prior written approval of Buyer (which approval shall not be
unreasonably withheld). Without limiting the generality of the foregoing,
neither party shall publicly disclose the purchase price, except as required by
applicable Law or regulations of any exchange on which such party’s securities
may be listed or included. To the extent the Amendment to the Existing Contract
shall be deemed required to be filed as a material amendment to a material
contract by Seller, Seller shall file a confidential treatment request with the
staff of the SEC seeking confidential treatment of terms to be discussed and
agreed upon in consultation with Buyer and its counsel.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

MONSANTO COMPANY

By:   /s/    RICHARD B. CLARK        

Name:

  Richard B. Clark

Title:

  Vice President & Controller

 

ICORIA, INC. By:        

Name:

   

Title:

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

MONSANTO COMPANY

By:            

Name:

       

Title:

   

 

ICORIA, INC. By:   /s/    HEINRICH GUGGER            

Heinrich Gugger

President & CEO

 

[Execution Page to Asset Purchase Agreement]

 



--------------------------------------------------------------------------------

 

Exhibit 2.4(c)

 

Milestones

 

The Buyer’s payment of the Contingent Transition Payment is conditioned upon the
Seller’s substantial completion in all material respects of the Milestones (as
defined in the Asset Purchase Agreement) set forth below by January 31, 2006.
The determination as to whether such Milestones have been completed shall be
determined mutually by the parties in good faith.

 

  1. Satisfactory completion of the Existing Contract

 

  a. Data center made available and operational –data tapes or equivalent
delivered on the same or better schedule than current

 

  b. Data center separation complete

 

  c. Screening schedule completed as described in latest amendment unless goals
deleted by Buyer (data meeting QC requirements)

 

  d. Prior to the May Transition Date, the Seller (a) shall not lay off or
otherwise terminate any full or part-time employees identified by Buyer as Hired
Ag Employees other than in accordance with past practices in the Ordinary Course
of Business, and not as a result of the Contemplated Transactions or other and
(b) the Seller shall maintain adequate staffing consistent with past practices
to fulfill its obligations under the Existing Contract.

 

  2. All historical data and materials shall be transferred from Seller to Buyer
and all backup copies destroyed or otherwise protected from inadvertent
disclosure in a manner reasonably acceptable to Buyer.

 

  3. All equipment shall be transferred and made operational in the 1B
Facilities.

 

  4. The Seller shall provide the required access to the 1A Facilities under the
Access Agreement.

 

  5. The Seller shall transfer all LIMS and Imaging know-how and working
documentation, which shall include standard operating procedures and maintenance
documentation currently available for such equipment.

 

  6. The Intellectual Property transfer shall be complete.

 

Seller agrees in good faith to as promptly as practicable do such acts and
execute such documents and instruments as may be reasonably required to make
effective such transfers described in Items 5 and 6.

 

46



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

   1

RECITALS

   1

ARTICLE I DEFINITIONS

   1

ARTICLE II PURCHASE AND SALE OF ASSETS

   11      2.1   Purchased Assets    11      2.2   Rights to Certain Seller
Retained Intellectual Property/Seller Non-Asset    12      (a)   Seller agrees
to grant or assign, and hereby grants, or otherwise assigns, to the Buyer an
exclusive, royalty-free,
irrevocable, license to make, have made, use sell, import and export products
and processes covered by the
Patents and Intellectual Property described on Schedule 2.2-A hereto (the
“Seller Licensed Intellectual
Property”), including the right to sublicense any of the foregoing rights,
solely in the Buyer’s Field    12      2.3   Assignment and Assumption of
Liabilities and Obligations    13      2.4   Purchase Price    14      2.5  
Closing    14      2.6   Allocation of Purchase Price    14      2.7   Closing
Obligations    14      2.8   Exclusive Rights to Data, Materials, IP and other
Project Technology    16      2.9   Milestone Dispute Resolution    16      2.10
  Certain Grant-Back Rights    16 ARTICLE III REPRESENTATIONS AND WARRANTIES OF
SELLER    17      3.1   Corporate Organization, Qualification and Power of
Seller    17      3.2   Authorization of Agreement    17      3.3   Conflicts;
Consents of Third Parties    17      3.4   Taxes    18      3.5   Title to
Acquired Assets    19      3.6   Sufficiency of Acquired Assets    19      3.7  
No Breach of Law or Governing Document; Licenses and Permits    19      3.8  
Contracts and Commitments    20      3.9   Litigation and Arbitration    20     
3.10   Solvency    21      3.11   Disclosure    21      3.12   Financing
Statements    21      3.13   Books and Records    22      3.14   Leased Real
Property    22      3.15   Condition of Facilities    22      3.16   Absence of
Certain Developments    23      3.17   Intellectual Property    24      3.18  
Brokers and Finders    24

 

47



--------------------------------------------------------------------------------

    3.19   Environmental Matters    25         Except as set forth on Schedule
3.19 hereto:    25         (a)    all Leased Real Property, all current or
previous conditions on and uses of the Leased Real Property, and all current or
previous ownership or operation by Seller or any other party of the Leased Real
Property (including without limitation transportation and disposal of Hazardous
Materials by or for Seller) comply and have at all times complied with, and do
not cause, have not caused, and will not cause any Environmental, Health and
Safety Liabilities to be incurred by Seller;    25         (b)    the operations
of the Seller are and have been in compliance in all material respects with all
applicable Environmental Laws, which compliance includes obtaining, maintaining
and complying with all material Permits required under applicable Environmental
Laws to operate in the Non-Compete Field; Seller is not in violation of and has
not violated any Environmental Law; Seller has obtained and is in compliance
with all necessary Environmental Permits, and no deficiencies have been asserted
by any Government or authority with respect to such Environmental Permits;    25
        (c)    except as set forth in the 1999 and 2005 Phase I Reports, there
has been no Release of any kind on, beneath, above, or into the Leased Real
Property or into the Environment from the Leased Real Property of any Hazardous
Materials, which has resulted in contamination in excess of applicable federal,
state or local limits requiring remediation under any Environmental Law;    25  
      (d)    Seller does not own or operate a treatment storage or disposal
facility as defined under the Resource Conservation and Recovery Act. There are
and have been no Hazardous Materials stored, disposed of, generated,
manufactured, refined, transported, produced or treated at, upon or from the
Leased Real Property by Seller other than in material compliance with
Environmental Laws;    25         (e)    no expenditure other than in the
Ordinary Course of Business will be required in order for Buyer to comply with
any Environmental Laws in effect at the time of the Closing in connection with
operation in the Non-Compete Field on the Leased Real Property;    25        
(f)    there never has been pending or, to Seller’s Knowledge, threatened
against Seller, or to Seller’s Knowledge, any other Person relating to the
Leased Real Property, any pending Proceedings, based on or related to any
Environmental Permit, any Environmental Law, or any alleged Environmental Health
and Safety Liabilities;    25         (g)    the Seller is not the subject of
any outstanding Order or Contract with any Governmental Body pursuant to
Environmental Laws which imposes material obligations on the Seller;    25      
  (h)    to the Knowledge of the Seller, there are no investigations relating to
the Acquired Assets, or currently or previously owned, operated or leased
property of the Seller pending or threatened which would reasonably be expected
to result in the Seller incurring material Liability pursuant to any
Environmental Law;    25

 

48



--------------------------------------------------------------------------------

        (i)    Seller has not transported or disposed of, or arranged for the
transportation or disposal of, any Hazardous Materials to any location which is:
(i) listed on, or proposed for listing on, the EPA’s National Priorities List
published at 40 CFR Part 300 or on any similar state list; or (ii) the subject
of any regulatory action which has led to claims against Seller for damages to
natural resources, personal injury, clean-up costs or clean-up work    26      
  (j)    other than as identified in Schedule 3.19 hereto, neither Seller, nor
any other Person relating to the Leased Real Property, has ever received from
any Person any notice of, or has any knowledge of, any past, present or
anticipated future events, conditions, circumstances, activities, practices,
incidents, actions, agreements or plans that would: (i) materially interfere
with, prevent, or increase the costs of compliance or continued compliance with
any Environmental Permits or any renewal or transfer thereof or any
Environmental Law; (ii) make more stringent any restriction, limitation,
requirement or condition under any Environmental Law or any Environmental Permit
in connection with the operations on the Leased Real Property; or (iii) give
rise to any Proceeding or material Environmental Health and Safety Liabilities
based on or related to any Environmental Permit or any Environmental Law    26  
  3.20   Indebtedness    26     3.21   Employee Benefits    26 ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER    26     4.1   Authorization    27    
4.2   Brokers, Finders    27     No finder, broker, agent, or other intermediary
acting on behalf of Buyer is entitled to a commission, fee, or other
compensation or obligation in connection with the negotiation or consummation of
this Agreement or any of the
transactions contemplated hereby    27     4.3   No Conflict of Transaction With
Obligations and Laws    27         (a)    Neither the execution, delivery or
performance of this Agreement nor the Ancillary Agreements to which the Buyer is
a party, nor the performance of the transactions contemplated hereby and
thereby, will: (i) constitute a breach or violation of the Buyer’s Constituent
Documents; (ii) require any consent, approval or authorization of or
declaration, filing or registration with any person other than a Governmental
Authority described in paragraph (b) below; (iii) conflict with or constitute
(with or without the passage of time or the giving of notice) a breach of, or
default under any debt instrument to which the Buyer is a party, or give any
person the right to accelerate any indebtedness or terminate, modify or cancel
any material right; (iv) constitute (with or without the passage of time or
giving of notice) a default under or breach of any other material agreement,
instrument or obligation to which the Buyer is a party or by which it or its
assets are bound; or (v) result in a violation of any Law or Court Order
applicable to the Buyer or its business or assets, except where such breach,   
 

 

49



--------------------------------------------------------------------------------

             violation, default, failure to obtain any consent, approval,
authorization or declaration, or make any filing or registration would not,
either individually or in the aggregate, have a Material Adverse Effect upon the
Buyer or materially impair or preclude the Buyer’s ability to consummate the
transactions contemplated by this Agreement    27        

(b)

   The execution, delivery and performance of this Agreement and the Ancillary
Agreements to which the Buyer is a party and the transactions contemplated
hereby and thereby by the Buyer do not require the consent, waiver, approval,
authorization, exemption of or giving of notice by the Buyer to any Governmental
Authority, except for those: (i) provided for in this Agreement; and (ii) which
would not, either individually or in the aggregate, have a Material Adverse
Effect upon the Buyer or materially impair or preclude the Buyer’s ability to
consummate the transactions contemplated by this Agreement    27 ARTICLE V
CONDITIONS TO CLOSING    28     5.1   Buyer’s Obligation    28        

5.1.1

   Accuracy of Representations    28        

5.1.2

   Seller’s Performance    28        

5.1.3

   Consents    28        

5.1.4

   Additional Documents    28        

5.1.5

   No Proceedings    29        

5.1.6

   No Conflict    29        

5.1.7

   Existing Contract    29        

5.1.8

   Governmental Authorizations    29        

5.1.9

   Employees    29     5.2   Seller’s Obligation    29        

5.2.1

   Accuracy of Representations    29        

5.2.2

   Buyer’s Performance    30        

5.2.3

   Consents    30        

5.2.4

   Additional Documents    30        

5.2.5

   No Injunction    30 ARTICLE VI INDEMNIFICATION    30     6.1   Survival of
Representations and Warranties    30     6.2   Indemnification of Buyer    31  
     

Except as provided in Section 6.2.1 with respect to environmental matters, the
right to indemnification under this Section 6.2 is subject to the following
limitations:

   31        

(a)

   any Environmental Health and Safety Liabilities imposed upon any Buyer
Indemnified Person after the Closing Date relating to conditions, conduct,
circumstances or events relating to the Leased Real Property prior to the
Closing Date;    32        

(b)

   any violation by Seller or Liability under any Environmental Law, including
any such Liability arising out of conduct of Seller prior to the Closing Date,
which is imposed upon any Buyer Indemnified Person;    33        

(c)

   Seller’s actions or failures to act that resulted in the Release of any
Hazardous Material;    33

 

50



--------------------------------------------------------------------------------

        (d)   the presence in, on, or migrating to or from, any Leased Real
Property, or in the improvements thereon, of Hazardous Materials;    33        
(e)   the storage, handling or disposal of polychlorinated biphenyls or other
Hazardous Materials by Seller on or from the Leased Real Property at or prior to
Closing;    33         (f)   any breach or violation of Seller’s representations
or warranties under Section 3.19; and    33         (g)   any Actions or Orders
relating to the foregoing, including without limitation those brought or issued
by any Government or third party, against any Buyer Indemnified Person    33    
6.3   Indemnification of Seller    33     6.4   Set-off Rights    33     6.5  
Third Party Claims    34

ARTICLE VII COVENANTS    35     7.1   Non-Competition Agreement    35     In
consideration of the consummation of the transactions contemplated hereby:    35
    7.2   Employees and Employee Benefits    36     7.3   Tax Covenants    39  
  (a)   Seller and Buyer, upon request, shall use their reasonable efforts to
provide or obtain from any Taxing authority any
certificate or other document necessary to mitigate, reduce or eliminate any
Taxes (including additions thereto or interest
and penalties thereon) that otherwise would be imposed with respect to the
transactions contemplated in this Agreement    39     (b)   Seller and Buyer
agree to furnish or cause to be furnished, upon request, as promptly as
practicable, such information
and assistance (including access to books and records) as is reasonably
necessary for the preparation of any Tax Return,
claims for refund or audit or prosecution or defense of any claim, suit or
proceeding relating to any proposed adjustment
of Taxes paid    39     (c)   To the extent that there are Taxes imposed on
Buyer or the Acquired Assets and attributable to any Taxable period that
begins before the Closing Date and ends after the Closing Date (a “Straddle
Period”), such Taxes shall be apportioned
between Buyer and Seller in the following manner: All Taxes attributable to that
portion of a Straddle Period ending on
the Closing Date (the “Pre-Closing Straddle Period”) shall be attributable to
Seller, and all Taxes attributable to that
portion of a Straddle Period that begins after the Closing Date shall be
allocated to Buyer. In the case of any Taxes for a
Straddle Period, the portion of such Taxes that are allocated to the Pre-Closing
Straddle Period shall be (x) the amount
that would be payable if the relevant Taxable period ended at the end of the
Closing Date pursuant to an interim closing
of the books in the case of all Taxes (other than the Taxes described in (y)
below) and (y) in the case of Taxes not
imposed on or measured by net income, gross income or capital and that cannot be
allocated based upon an interim
closing of the books, the amount of such Tax for the entire Taxable period
multiplied by a fraction the numerator of
which is the total number of days in that portion of such Taxable period ending
at the end of the Closing Date and the
denominator of which is the total number of days in such Taxable period    39

 

51



--------------------------------------------------------------------------------

    (d)    All transfer, sales, recording or other similar Taxes imposed in
connection with the transactions contemplate herein, whether imposed on Buyer,
Seller or the Acquired Assets, shall be the sole responsibility of Seller.    39
    7.4    Period from Closing Date through May Transition Date.    40     (c)
   Without limiting the generality of the foregoing, Seller shall make available
to Buyer inventors who were or remain employees of Seller for the purpose of
continuing patent applications transferred to Buyer hereunder, and shall use
commercially reasonable efforts to assist Buyer in obtaining such inventors’
signatures and authorizations on assignments, patent applications, and other
documents required for the prosecution, issuances and maintenance of Patents and
Patent applications transferred to Buyer hereunder.    40 ARTICLE VIII
[RESERVED]    41 ARTICLE IX MISCELLANEOUS PROVISIONS    41     9.1    Notice   
41     9.2    Entire Agreement    42     9.3    Assignment; Binding Agreement   
42     9.4    Counterparts    42     9.5    Headings; Interpretation    42    
9.6    Expenses    42     9.7    Remedies Cumulative    43     9.8    Governing
Law    43     9.9    Confidentiality    43     9.10    Further Assurances    43
    9.11    Bulk Sales    43     9.12    Submission to Jurisdiction; Waivers   
43     9.13    Public Announcement    44

 

52



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.1(a)

   Specified Tangible Assets

Schedule 2.1(b)

   Intellectual Property

Schedule 2.1(h)

   Excluded Assets

Schedule 2.2-A

   Seller Licensed Intellectual Property

Schedule 2.2-B

   Non-Assert IP

Schedule 2.3(a)

   Assumed Liabilities

Schedule 2.6

   Purchase Price Allocation

Schedule 3.1

   Authorized Jurisdictions

Schedule 3.3(a)

   No Conflicts

Schedule 3.3(b)

   Required Consent

Schedule 3.5

   Encumbrances

Schedule 3.6

   Sufficiency of Acquired Assets

Schedule 3.7

   Government Licenses, Permits to Conduct Business

Schedule 3.8

   Contracts

Schedule 3.8(b)

   Excluded Contracts relating to Non-Compete Field

Schedule 3.9

   Litigation and Arbitration

Schedule 3.12

   UCC Financing Statements

Schedule 3.14

   Leased Real Property

Schedule 3.14(e)

   1B Facilities Service Contracts

Schedule 3.16

   Absence of Certain Developments

Schedule 3.17(a)

   Material Intellectual Property Exclusions

Schedule 3.17(b)

   Intellectual Property Agreements

Schedule 3.17(c)

   Sublicenses Of Transferred Intellectual Property

Schedule 3.19

   Environmental Matters

Schedule 3.20

   Indebtedness

Schedule 3.21

   Employee Benefit Plans

 

1



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit 2.4(c)

   Milestones

Exhibit 2.7(a)(i)

   Bill of Sale

Exhibit 2.7(a)(iii)

   1B Lease Assignment & Assumption Agreement

Exhibit 2.7(a)(iv)

   Patent/Trademark Assignment

Exhibit 2.7(a)(vi)

   Access Agreement

Exhibit 2.7(a)(vii)

   Existing Contract Amendment

Exhibit 2.7(a)(viii)

   Opinion of Morris, Nichols, Arsht and Tunnell

Exhibit 5.1.9

   Eleven Key Employees

 

2